Exhibit 10.12

SILGAN PLASTICS

PENSION PLAN

FOR

SALARIED EMPLOYEES

2009 Restatement



--------------------------------------------------------------------------------

SILGAN PLASTICS

PENSION PLAN

FOR

SALARIED EMPLOYEES

2009 Restatement

TABLE OF CONTENTS

 

HISTORY OF THE PLAN

     1   

EFFECTIVE DATE OF AMENDMENTS

     1   

ARTICLE I – STATEMENT OF PURPOSE

     3   

ARTICLE II – DEFINITIONS

     3   

2.1

     Accrued Benefit      3   

2.2

     Actuary      3   

2.3

     Affiliate      3   

2.4

     Annuity Starting Date      3   

2.5

     Average Total Earnings      3   

2.6

     Beneficiary      5   

2.7

     Board of Directors      5   

2.8

     Code      5   

2.9

     Controlled Group      5   

2.10

     Covered Employment      5   

2.11

     Disabled Terminated Employee      6   

2.12

     Early Retirement Age      6   

2.13

     Early Retirement Date      6   

2.14

     Employee      6   

2.15

     Employer      7   

2.16

     ERISA      7   

2.17

     Late Retirement Date      7   

2.18

     Leased Employee      7   

2.19

     Monsanto Controlled Group      7   

2.20

     Monsanto Salaried Plan      8   

2.21

     Normal Retirement Age      8   

2.22

     Normal Retirement Date      8   

2.23

     Other Monsanto Plan      8   

2.24

     Participant      8   

2.25

     Permanent Disability      8   

2.26

     Plan      8   

2.27

     Plan Administrator      8   

2.28

     Plan Year        8   

 

- i -



--------------------------------------------------------------------------------

2.29

     Retired Participant      8   

2.30

     Retirement Date      8   

2.31

     Sponsor      9   

2.32

     Spouse or Surviving Spouse      9   

2.33

     Termination of Employment      9   

2.34

     Trust Agreement      9   

2.35

     Trust Fund      9   

2.36

     Trustee or Trustees      9   

ARTICLE III – PARTICIPATION

     9   

3.1

     Entry Date      9   

3.2

     Reemployed Participants      10   

3.3

     Participant Freeze      10   

ARTICLE IV – SERVICE

     10   

4.1

     Year of Vesting Service      10   

4.2

     Accreditation of Years of Vesting Service      11   

4.3

     Year of Benefit Service      12   

4.4

     Accreditation of Years of Benefit Service      12   

4.5

     Hour of Service      13   

4.6

     Accreditation of Hours of Service      14   

4.7

     One Year Break in Service      14   

4.8

     Special Rule for Disabled Terminated Employees      15   

4.9

     Absence in Military Service      15   

ARTICLE V – RETIREMENT BENEFITS

     15   

5.1

     Normal Retirement Benefit      15   

5.2

     Early Retirement Benefit      17   

5.3

     Late Retirement      18   

5.4

     Hourly Paid Employees Transferred to Salaried Basis      18   

5.5

     Offset of Benefits      19   

5.6

     Protected Benefits      19   

ARTICLE VI – VESTED DEFERRED BENEFITS

     20   

6.1

     Benefits on Termination of Employment      20   

6.2

     Termination Prior to Vesting      20   

ARTICLE VII – DEATH BENEFITS

     20   

7.1

     Pre-Retirement Surviving Spouse’s Annuity      20   

7.2

     Spouse’s Retirement Income Benefit      21   

7.3

     Special Spouse’s Retirement Income Benefit      22   

 

- ii -



--------------------------------------------------------------------------------

ARTICLE VIII – LIMITATION OF BENEFITS

     23   

8.1

     ERISA Limitation on Benefits      23   

8.2

     Reduction of Benefits      24   

ARTICLE IX – FORMS OF PAYMENT

     24   

9.1

     Automatic Forms      24   

9.2

     Qualified Joint and Survivor Annuity      25   

9.3

     Waiver of Qualified Joint and Survivor Annuity      25   

9.4

     Notice and Election Rules      26   

9.5

     Optional Forms of Payment      27   

9.6

     Distribution of Small Amounts      28   

9.7

     Benefit Upon Re-employment After Cash-out      29   

9.8

     Actuarial Equivalent      30   

9.9

     Qualified Domestic Relations Orders      30   

9.10

     Terminated Vested Options      31   

9.11

     Protected Options      31   

9.12

     Direct Rollover of Eligible Rollover Distributions      31   

ARTICLE X – PAYMENT OF BENEFITS

     32   

10.1

     Claim for Benefits      32   

10.2

     Date and Duration of Retirement Income      33   

10.3

     Date and Duration of a Pre-Retirement Surviving Spouse’s Annuity      33   

10.4

     Latest Time of Payment      33   

10.5

     Payments to Legal Incompetents      39   

10.6

     Misstatement in Application for Annuity      39   

10.7

     Suspension of Benefits for Continued Employment after Retirement Age     
39   

10.8

     Benefits for Re-Hired Retirees      40   

10.9

     Date of QDRO Payments      40   

ARTICLE XI – FUNDING

     40   

11.1

     Pension Fund      40   

11.2

     Annual Actuarial Examination      41   

11.3

     Allocation of Contributions Among Employers      41   

11.4

     Rights of Participants      41   

11.5

     Return of Employer Contributions      41   

11.6

     Employee Contributions      41   

ARTICLE XII – TRUST FUND INVESTMENTS

     41   

12.1

     Trust Agreement      41   

12.2

     Investment of Trust Assets      42   

12.3

     Funding Policy      42   

ARTICLE XIII – ADMINISTRATION

     42   

 

- iii -



--------------------------------------------------------------------------------

13.1

     Appointment of Plan Administrator      42   

13.2

     Allocation of Duties      42   

13.3

     Written Instructions and Information      43   

13.4

     Compensation of Fiduciaries      43   

13.5

     Expenses of Administration      43   

13.6

     Allocation and Delegation Procedures      44   

13.7

     Agent for Service of Legal Process      44   

13.8

     Standard of Review      44   

13.9

     Indemnification of Plan Administrator      44   

ARTICLE XIV – CLAIMS AND REVIEW PROCEDURE

     44   

14.1

     Claims for Benefits      45   

14.2

     Written Denials of Claims      45   

14.3

     Appeal of Denial      45   

ARTICLE XV – AMENDMENT AND TERMINATION

     46   

15.1

     Amendment      46   

15.2

     Termination      46   

15.3

     Limitations on Benefits upon Termination      47   

ARTICLE XVI – MISCELLANEOUS

     48   

16.1

     Anti-Assignation      48   

16.2

     Rights of Employee      49   

16.3

     Source of Benefits      49   

16.4

     Notice of Address      49   

16.5

     Actions by a Corporation      49   

16.6

     Rules of Construction      50   

16.7

     Plan Mergers      50   

16.8

     Forfeitures      50   

16.9

     Acceptance of Transfers from Other Qualified Plans      50   

ARTICLE XVII – TOP-HEAVY

     50   

17.1

     Top-Heavy Determination      50   

17.2

     Valuation as of Determination Date      51   

17.3

     Key Employee      51   

17.4

     Vesting Requirements      52   

17.5

     Minimum Benefits      52   

17.6

     Adjustment to Combination Defined Benefit Plan and Defined Contribution
Plan Limitations      53   

17.7

     Subsequent Amendment of Provisions      53   

17.8

     EGTRRA Addendum.      53   

 

- iv -



--------------------------------------------------------------------------------

SILGAN PLASTICS

PENSION PLAN

FOR

SALARIED EMPLOYEES

2009 Restatement

HISTORY OF THE PLAN

The Silgan Plastics Pension Plan for Salaried Employees (formerly named the
“InnoPak Plastics Corporation Pension Plan for Salaried Employees” and the
“Silgan Plastics Corporation Pension Plan for Salaried Employees”) initially was
adopted effective as of January 1, 1988, by an instrument dated December 12,
1988.

The Plan was amended and completely restated by an instrument dated March 1,
1989 (the “1989 Restatement”). The 1989 Restatement was amended by a First
Amendment dated April 27, 1989, and a Second Amendment dated January 19, 1990.
The Plan was further amended and completely restated by an instrument dated
December 18, 1991 (the “1991 Restatement”). The 1991 Restatement was amended by
a First Amendment dated January 4, 1993, and a Second Amendment effective
January 1, 1994 to implement the lower Section 401(a)(17) limit of $150,000. The
Plan was further amended and completely restated by an instrument dated
December 20, 1994 (the “1994 Restatement”). The 1994 Restatement was amended by
a First Amendment dated February 10, 1995, a Second Amendment dated
September 25, 1995, a Third Amendment dated February 12, 1997, and a Fourth
Amendment dated June 6, 1998.

The Plan was amended and completely restated June 27, 2001 by the 2000
Restatement. The 2000 Restatement was amended by a First Amendment dated
December 14, 2001; a Second Amendment dated December 14, 2001; a Third Amendment
dated December 11, 2002; a Fourth Amendment dated April 22, 2003, a Fifth
Amendment dated June 30, 2004, a Sixth Amendment dated September 24, 2004, and a
Seventh Amendment dated December 16, 2005.

The Plan was amended and completely restated (the “2006 Restatement”) to
incorporate all prior amendments, including the EGTRRA compliance amendments,
generally effective January 1, 2006. The 2006 Restatement was amended by a First
Amendment and a Second Amendment thereto.

EFFECTIVE DATE OF AMENDMENTS

The Silgan Plastics Pension Plan for Salaried Employees is hereby renamed,
amended and completely restated (the “2009 Restatement”) to incorporate all
prior amendments, to reflect a change in the name of the Sponsor and the Plan,
to comply with the final regulations under

 

- 1 -



--------------------------------------------------------------------------------

Section 415 of the Code (published on April 5, 2007), and to make such other
changes as the Sponsor finds necessary or desirable. This 2009 Restatement is
generally effective January 1, 2009, except as otherwise explicitly provided
herein. Effective January 1, 2009, the Sponsor shall be Silgan Plastics LLC.

The rights and benefits of any Participant entitled to benefits under this Plan
generally shall be determined in accordance with the applicable provisions of
the Plan as in effect at the time the applicable event occurs, except as
otherwise explicitly provided in this Plan.

The amount of the Accrued Benefit of a Participant determined under Section 5.1
(normal retirement), Section 5.2 (early retirement), Section 5.3 (late
retirement) or Section 6.1 (vested terminated), shall be determined in
accordance with the applicable provisions of the Plan as in effect at the time
of Termination of Employment of the Participant; except that the benefit of a
Participant who is transferred from Covered Employment to uncovered employment
and is employed in uncovered employment at Termination of Employment shall be
shall be determined in accordance with the applicable provisions of the Plan as
in effect at the time of such transfer. Furthermore, the amount of the Accrued
Benefit of a Disabled Terminated Employee shall be determined in accordance with
the applicable provisions of the Plan as in effect at the time such Participant
ceases to accrue benefits in accordance with Section 4.8.

The provisions of the basic plan document shall apply generally to all
Participants, except as specifically provided in a Supplement. The rights and
benefits of a Participant attributable to employment at a particular plant or
location shall be governed by the Supplement applicable to that plant or
location to the extent the provisions of such Supplement specifically override
or supplement the provisions of the basic plan document.

 

- 2 -



--------------------------------------------------------------------------------

ARTICLE I – STATEMENT OF PURPOSE

This Plan is intended to provide a means whereby an Employer may provide a
measure of financial security for its qualified Employees and their
Beneficiaries upon retirement or death. It is intended that the Plan shall
qualify as a pension plan under Section 401 of the Internal Revenue Code of
1986.

ARTICLE II – DEFINITIONS

The following words and phrases, when used in this Plan, unless the context
clearly indicates otherwise, shall have the following meanings:

2.1 Accrued Benefit. The amount from time to time payable to a Participant in
the form of a Single Life Annuity beginning on the Normal Retirement Date of the
Participant determined in accordance with the Plan, including any applicable
Supplement, as if the Participant had incurred a Termination of Employment at
such time, but determined without regard to whether the Participant has a vested
right to such amount.

2.2 Actuary. An actuary, enrolled by the Joint Board for the Enrollment of
Actuaries, selected by the Sponsor.

2.3 Affiliate. Any corporation or other business entity that from time to time
is, along with the Sponsor, a member of a controlled group of businesses (as
defined in Sections 414(b) and 414(c) of the Code, a member of an affiliated
service group (as defined in Section 414(m) of the Code), or a member of a group
defined in 414(o) of the Code; and any other business entity that is an
Employer. A business entity is an Affiliate only while a member of such group.

2.4 Annuity Starting Date. The first day of the first period for which an amount
is paid in accordance with the Plan (not the actual day of payment); or, for
payments in a form other than an annuity, the date as of which distribution is
made.

2.5 Average Total Earnings. The greater of the earnings in the following two
earnings computation periods:

 

(a) The monthly average of earnings received during the thirty-six full months
immediately before the date the Participant most recently ceased to be a
full-time Employee in Covered Employment, multiplied by twelve; and

 

(b) The monthly average of earnings received during the highest three of the
five most recent full calendar years ending on or before the day the Participant
most recently ceased to be a full-time Employee in Covered Employment,
multiplied by twelve.

 

- 3 -



--------------------------------------------------------------------------------

Notwithstanding the above, the earnings of a Participant who most recently
ceased to be in Covered Employment before May 1, 2003, but who had not yet
incurred a Termination of Employment as of May 1, 2003, shall be determined with
respect to the thirty-six month or five calendar year period ending on April 30,
2003.

Computation of a Participant’s Average Total Earnings shall be subject to the
following:

 

(a) For purposes of calculating Average Total Earnings during the final
thirty-six month computation period, if the Participant has no earnings during
one or more of his final thirty-six months, then his Average Total Earnings
shall be the average of his monthly earnings during such final thirty-six months
in which he had earnings;

 

(b) If his base salary has been reduced because of a decline in his physical or
mental capacity to continue his former assignment, or because he was transferred
to a position of reduced responsibilities or his assignment was abolished or its
responsibilities curtailed, his Average Total Earnings shall be computed as if
his base salary had not been reduced;

 

(c) If he received disability income from any employee welfare benefit plan
maintained by his Employer or in which his Employer participates, then his
average monthly earnings for the computation periods for determination of
Average Total Earnings shall be computed:

 

  (i) On the assumption that for each month of such computation periods during
which month he received disability income under such plan he had monthly
earnings equal to but not less than his base salary for the month immediately
preceding the month in which his disability income commenced under such plan;
and

 

  (ii) With respect to the balance of such computation periods, if any, by
applying the actual earnings received;

 

(d) If a Participant, who was employed by a member of the Monsanto Controlled
Group on August 31, 1987, incurs a Termination of Employment prior to completing
thirty-six months of service with a member of the Controlled Group, Average
Total Earnings shall include monthly earnings during the computation period from
the Monsanto Controlled Group; and

 

(e) Effective on and after January 1, 2001, in the event a Participant’s Average
Total Earnings in any year or twelve-month period falling within the applicable
computation period described in this section shall be based on less than 2080
Hours of Service, such Average Total Earnings shall be adjusted to reflect 2080
Hours of Service in such year or twelve-month period for purposes of this
Section. The adjusted Average Total Earnings shall be determined by dividing
2080 by the number of actual Hours of Service for such year or twelve-month
period, and then multiplying this factor by the actual Average Total Earnings
for such year or twelve-month period.

 

- 4 -



--------------------------------------------------------------------------------

Average Total Earnings shall include the total amount of cash paid to an
Employee, or that would be paid to an Employee but for amounts withheld from
payroll for taxes or pursuant to a salary reduction agreement entered into by
the Employee, by a member of the Controlled Group that is comprised of base
salary and incentive pay that is determined on the basis of individual
performance. Pay other than base salary that is not determined on the basis of
individual performance, such as moving expenses and cost of living supplements
for temporary assignments, are not included in Average Total Earnings. In no
event shall pay used in the calculation of Average Total Earnings exceed one
hundred twenty-five percent (125%) of base salary for any calendar year or
portion thereof. For this purpose, a bonus received in a calendar year shall be
treated as if one-twelfth of the bonus had been received in each month of such
calendar year.

Notwithstanding any other provision of this Plan, in no event shall the earnings
of a Participant taken into account under this Plan for any Plan Year exceed the
maximum amount permitted in Section 401(a)(17) of the Code for that Plan Year
($245,000 for 2009) as adjusted from time to time. The $200,000 compensation
limit shall apply to years beginning prior to January 1, 2002, in determining
benefit accruals after December 31, 2001. If the period for determining earnings
in a Plan Year is less than the full Plan Year, the maximum amount for that Plan
Year shall be reduced proportionately.

2.6 Beneficiary. The person or persons validly designated by a Participant to
receive whatever benefits may be payable on or after the death of the
Participant, other than a person designated as a joint annuitant under a joint
and survivor form of annuity. A person designated as such a joint annuitant may
not name a beneficiary.

2.7 Board of Directors. The Board of Directors of the Sponsor.

2.8 Code. The Internal Revenue Code of 1986. Reference to a section of the Code
shall include that section and any comparable section or sections of any future
legislation that amends, supplements or supersedes said section.

2.9 Controlled Group. The Sponsor and each Affiliate.

2.10 Covered Employment. All service performed for an Employer for which an
Employee is compensated on a salaried basis while classified by the Employer as
an employee (without regard to any retroactive reclassification) assigned to any
of the following locations or job categories:

 

(a) Any historical Monsanto Company location effective on and after September 1,
1987;

 

(b) Service with Fortune Plastics, Inc. in the job categories of Vice President
and General Manager and Vice President of Sales and Marketing, and service with
Express Plastic Containers, Ltd. in the job category of Vice President and
General Manager on and after April 1, 1989;

 

- 5 -



--------------------------------------------------------------------------------

(c) Any historical Fortune Plastics, Inc. location effective on and after
January 1, 1990;

 

(d) Any historical Silgan P.E.T. Corporation location effective on and after
July 24, 1989;

 

(e) Service at the Flora, Illinois location on and after April 1, 1997;

 

(f) Service at the Fairfield, Ohio location on and after January 1, 1999;

 

(g) Any historical Clearplass Containers, Inc. location effective on and after
January 1, 2000;

 

(h) Any historical RXI Holdings, Inc. (including its subsidiaries) location on
and after January 1, 2001;

 

(i) The Port Clinton, Ohio location on and after January 1, 2001;

 

(j) The Woodstock, Illinois location on and after July 1, 2004;

 

(k) The Allentown, Pennsylvania location on and after October 1, 2004; and

 

(l) Any other category of service for which an Employee is compensated on a
salaried basis that is designated by the Sponsor in writing as Covered
Employment on and after the date specified in such written designation.

Except as otherwise provided in an applicable Supplement, service as an
hourly-paid Employee, service while the Employee is a member of a collective
bargaining agreement with respect to which retirement benefits were the subject
of good faith bargaining and service as a Leased Employee is not Covered
Employment.

2.11 Disabled Terminated Employee. A former employee who is receiving long-term
disability benefits under the long-term disability plan of the Sponsor; provided
that, the Participant shall have completed at least two and one-half
(2 1/2) Years of Benefit Service as of his last full day of active service with
a member of the Controlled Group.

2.12 Early Retirement Age. The date on which an Employee first attains
fifty-five (55) years of age and completes five (5) Years of Vesting Service.

2.13 Early Retirement Date. The first day of the month next following the date
the Employee incurs a Termination of Employment after attaining his Early
Retirement Age.

2.14 Employee. Any individual who is employed by any member of the Controlled
Group and any Leased Employee.

 

- 6 -



--------------------------------------------------------------------------------

2.15 Employer. Silgan Plastics LLC (formerly named Silgan Plastics Corporation
and InnoPak Plastics Corporation); Fortune Plastics, Inc.; Express Plastic
Containers, Ltd.; Clearplass Containers, Inc.; RXI Holdings, Inc. (effective
January 1, 2001); Thatcher Tubes LLC (effective July 1, 2004); Amcor Plastube,
Inc. (effective October 1, 2004); any Participating Division; and any other
business entity which may adopt this Plan with the consent of the Sponsor.

Participating Division shall mean any division of any business entity which may
adopt this Plan, or a designated unit of such an entity, which by appropriate
action of the Sponsor has been designated as a Participating Division.

Any business entity that adopts this Plan for the benefit of its Employees shall
thereby consent to all of the terms and conditions of this Plan, including the
provisions authorizing the Sponsor to control the content and administration of
the Plan, and shall agree to contribute the amount determined for it each year
by the Actuary and the Sponsor.

2.16 ERISA. The Employee Retirement Income Security Act of 1974, as amended.
Reference to a section of ERISA shall include that section and any comparable
section or sections of any future legislation that amends, supplements or
supersedes said section.

2.17 Late Retirement Date. The first day of the month next following the date
the Employee incurs a Termination of Employment after his Normal Retirement
Date.

2.18 Leased Employee. Any individual other than a common law employee, who,
pursuant to an agreement between any member of the Controlled Group and any
other person, has performed services for such member, or for any person related
to the member, as defined in Section 414(n)(6) of the Code, on a substantially
full-time basis for a period of at least one (1) year and such services are
performed under the primary direction or control of such member. An individual
who becomes a Leased Employee (without regard to the one (1) year requirement)
shall be deemed to be an Employee for the purpose of eligibility to participate
and vesting at the time the individual first begins performing services for a
member of the Controlled Group. An individual covered by a money purchase
pension plan providing a non-integrated Employer contribution of at least ten
percent (10%) of compensation, immediate participation and full vesting, shall
not be treated as a Leased Employee; provided that Leased Employees (determined
without regard to this sentence) do not constitute more than twenty percent
(20%) of the recipient’s non-highly-compensated work force.

A Leased Employee shall not be eligible to participate in the Plan.

2.19 Monsanto Controlled Group. Monsanto Company and any business entity that
along with Monsanto Company was a member of a controlled group of businesses (as
defined in Sections 414(b) and 414(c) of the Code) or a member of or affiliated
service group (as defined in Section 414(m) of the Code) as constituted on
August 31, 1987.

 

- 7 -



--------------------------------------------------------------------------------

2.20 Monsanto Salaried Plan. The Monsanto Company Salaried Employees’ Pension
Plan; which includes the Solutia Inc. Pension Plan that was spun off from the
Monsanto Salaried Plan effective September 1, 1997.

2.21 Normal Retirement Age. The sixty-fifth (65th) birthday of an Employee;
provided that, if the Employee commences participation in the Plan after his
sixtieth (60th) birthday, the fifth (5th) anniversary of the date he commences
participation in the Plan.

2.22 Normal Retirement Date. The first day of the month next following the
Employee’s Normal Retirement Age.

2.23 Other Monsanto Plan. Any defined benefit pension plan maintained by a
member of the Monsanto Controlled Group (other than the Monsanto Company
Salaried Employees’ Pension Plan), which includes any defined benefit pension
plan maintained by Solutia Inc. on or after September 1, 1997, from which a
Participant is entitled to a benefit.

2.24 Participant. An Employee or former Employee, other than a Retired
Participant, who shall have become entitled to participate in this Plan as
provided in Article III, and who continues to have rights to benefits under this
Plan, or whose beneficiaries may be eligible to receive benefits under this
Plan.

2.25 Permanent Disability. Such permanent physical or mental impairment as
renders a person eligible to receive disability benefits under the long-term
disability plan maintained by the Employer, if the person is covered by such a
plan; and if the person is not covered by such a plan, under the Social Security
Act.

2.26 Plan. The Silgan Plastics Pension Plan for Salaried Employees, the terms
and provisions of which are set forth in this instrument, including any
applicable Supplement, as amended from time to time.

2.27 Plan Administrator. The Plan Administrator provided for in Article XIII
hereof.

2.28 Plan Year. The calendar year.

2.29 Retired Participant. A Participant who has terminated employment and who is
receiving benefits in accordance with the provisions of this Plan.

2.30 Retirement Date. The first day as of which a retirement benefit is payable
to a Participant in accordance with this Plan, and may be either a Normal
Retirement Date, an Early Retirement Date or a Late Retirement Date.

 

- 8 -



--------------------------------------------------------------------------------

2.31 Sponsor. Silgan Plastics Corporation. Effective January 1, 2009, the
Sponsor shall be Silgan Plastics LLC.

2.32 Spouse or Surviving Spouse. The person to whom the Participant is lawfully
married on his Annuity Starting Date, or in the case of a Participant who dies
before such time, the person to whom the Participant is lawfully married
throughout the one-year period ending upon the date of death of the Participant,
provided that a former spouse will be treated as the Spouse or Surviving Spouse
to the extent provided under a Qualified Domestic Relations Order as described
in Section 414(p) of the Code.

2.33 Termination of Employment. Separation from the service of all members of
the Controlled Group other than pursuant to a leave of absence granted by a
member of the Controlled Group in accordance with a uniform and
nondiscriminatory leave of absence policy; unless, in the case of a sale of
substantially all of the assets of a business, the Employee is employed by the
buyer of the business immediately after the sale and the buyer adopts this Plan
or a successor qualified plan that accepts the assets and liabilities of this
Plan with respect to such Employee. Cessation of membership in the Controlled
Group of the employer of an Employee constitutes a Termination of Employment of
such Employee; unless the divested employer adopts this Plan or a successor
qualified plan that accepts the assets and liabilities of this Plan with respect
to such Employee. Transfer of employment from Covered Employment to Uncovered
Employment or from one member of the Controlled Group to another member of the
Controlled Group shall not constitute a Termination of Employment.

2.34 Trust Agreement. The trust agreement entered into between the Sponsor and
the Trustee in accordance herewith for the purpose of holding and investing the
Trust Fund; provided that, to the extent that the Trust Fund is invested
directly in an Annuity Contract, the Annuity Contract shall constitute the Trust
Agreement.

2.35 Trust Fund. The Trust Fund as described in Article XI hereof.

2.36 Trustee or Trustees. The person or persons serving as trustee of the Trust
Fund or any successor(s) thereto; provided that, to the extent that the Trust
Fund is invested in an Annuity Contract, the insurance company shall be the
Trustee.

ARTICLE III – PARTICIPATION

3.1 Entry Date. An Employee shall be eligible to begin to participate in the
Plan on the first day such Employee is employed in Covered Employment.

 

- 9 -



--------------------------------------------------------------------------------

3.2 Reemployed Participants. A former Participant shall become a Participant
immediately upon reemployment in Covered Employment.

3.3 Participant Freeze. Except as otherwise provided in an applicable schedule,
notwithstanding anything to the contrary, an Employee who enters Covered
Employment after 2006 shall not be eligible to participate in the Plan. In
addition, a former Participant shall not be eligible to participate on and after
re-employment in Covered Employment after 2006.

ARTICLE IV – SERVICE

4.1 Year of Vesting Service. The term “Year of Vesting Service,” for the period
subsequent to December 31, 1987, means any Plan Year during which an Employee
completes at least one thousand (1,000) Hours of Service. An Employee shall
receive no service credit for any Plan Year during which he completes less than
one thousand (1,000) Hours of Service.

For former Monsanto Company employees, a Year of Vesting Service for the period
prior to January 1, 1988, means a year of vesting service to which the Employee
was entitled as of August 31, 1987, in accordance with the provisions of the
Monsanto Salaried Plan; provided that, if and only if, the Employee was not
entitled to a year of vesting service under the Monsanto Salaried Plan for the
period beginning January 1, 1987, and ending August 31, 1987, then the hours of
service that the Employee completed under the Monsanto Salaried Plan during 1987
shall be added to the Hours of Service to which he would be entitled under this
Plan for the period beginning September 1, 1987, and ending December 31, 1987,
and if such sum equals or is greater than one thousand (1,000), such Employee
shall be credited with one Year of Vesting Service for 1987. In no event shall
an Employee be credited with more than one Year of Vesting Service for service
for 1987.

Former employees of Aim Packaging, Inc. who became an Employee at the time of
the acquisition of Aim Packaging, Inc. by Silgan Plastics Corporation shall
receive credit for a Year of Service for Vesting for each Year of Service, if
any, to which the Employee was entitled under the Aim Packaging, Inc. Profit
Sharing Plan and Trust.

For former Amoco employees, a Year of Vesting Service for the period prior to
January 1, 1990, means a year of vesting service to which the Employee was
entitled as of December 31, 1988, in accordance with the provisions of the
qualified pension plan maintained by Amoco Corporation or one of its
subsidiaries in which the Employee was then a participant. A former Amoco
employee who was employed by Silgan P.E.T. Corporation on July 19, 1989, shall
be deemed to have completed five hundred (500) Hours of Service in 1989 prior to
such date for purposes of vesting in this Plan. In no event shall an Employee be
credited with more than one Year of Vesting Service for service in 1989. Service
with Silgan P.E.T. Corporation on and after July 19, 1989, shall be treated as
service with the Controlled Group for purposes of vesting.

 

- 10 -



--------------------------------------------------------------------------------

Former employees of Rexam Plastics, Inc. and its affiliates who were hired by
Silgan Plastics Corporation on April 1, 1997, shall be credited with one Year of
Vesting Service for each full twelve-month period from their date of hire by
Rexam Plastics, Inc. and its affiliates through March 31, 1997.

Former employees of Winn Packaging Company who were hired by Silgan Plastics
Corporation on January 2, 1998, shall be credited with one Year of Vesting
Service for each full twelve-month period from their date of hire by Winn
Packaging Company through January 2, 1998.

Former employees of Clearplass Containers, Inc. who were hired by Silgan
Plastics Corporation on August 1, 1998, shall be credited with one Year of
Vesting Service for each full twelve-month period from their date of hire by
Clearplass Containers, Inc. through August 1, 1998.

Former employees of RXI Holding, Inc. and its subsidiaries who became an
Employee at the time of the acquisition of RXI Holding, Inc. by Silgan Plastics
Corporation, shall be credited with one Year of Vesting Service for each year of
service from their date of hire by RXI Holding, Inc. and its subsidiaries
through December 31, 2000, as shown on schedules provided to the Plan
Administrator by RXI Holding, Inc. at the time of such acquisition.

Employees of the Amcor Plastube, Inc. facility in Allentown, PA (“Amcor”) who
were hired by Silgan Plastics Corporation as a result of the acquisition of
Amcor by Silgan Plastics Corporation shall be credited with one Year of Vesting
Service for each year of service from their date of hire by Amcor through
December 31, 2003, as shown on schedules provided to the Plan Administrator by
Amcor at the time of the acquisition. In addition, such an Employee shall be
credited with 40 Hours of Service for purposes of 2004 vesting service for every
week of employment with Amcor in 2004.

Employees of Thatcher Tubes LLC who became an Employee at the time of the
acquisition of Thatcher Tubes LLC by Silgan Plastics Corporation shall be
credited with one Year of Vesting Service for each full twelve-month period from
their date of hire by Thatcher Tubes LLC through December 31, 2002.

4.2 Accreditation of Years of Vesting Service. A Participant shall be credited
with all Years of Vesting Service except as follows:

 

(a) If an Employee incurs a One Year Break in Service, service before such break
shall be disregarded until such Employee is credited with a Year of Vesting
Service after his return to employment; and

 

(b)

If a Participant does not have a nonforfeitable right to any portion of his
Accrued Benefit at the time he incurs a One Year Break in Service after a
Termination of Employment, his Years of Vesting Service earned before such a
break shall be disregarded completely if the number of his consecutive One Year
Breaks in Service equals or exceeds the greater

 

- 11 -



--------------------------------------------------------------------------------

 

of five (5) or the aggregate number of his Years of Vesting Service (such
aggregate number of Years of Vesting Service determined without including any
Years of Vesting Service not required to be taken into account under this
section by reason of any prior break determined under the Break in Service rules
in effect at the time the break occurred).

4.3 Year of Benefit Service. The term “Year of Benefit Service,” for the period
subsequent to December 31, 2000, means a Plan Year during which a Participant
completes at least one thousand (1,000) Hours of Service while in Covered
Employment; provided that, if the Participant completes at least one thousand
(1,000) Hours of Service but less than two thousand eighty (2,080) Hours of
Service while in Covered Employment during a Plan Year, he shall be credited
with a fractional Year of Benefit Service where such fractional year is
determined by dividing the number of Hours of Service credited to the
Participant while the Participant was in Covered Employment during such Plan
Year (maximum 2,080) by 2,080 and rounding the result to the nearest tenth. A
Participant shall not be credited with any Benefit Service for a Plan Year
during which the Participant completes less than one thousand (1,000) Hours of
Service while in Covered Employment.

For former Monsanto Company employees, Years of Benefit Service for the period
prior to September 1, 1987, means all benefit service (including fractions) to
which the Employee was entitled in accordance with the provisions of the
Monsanto Salaried Plan as of August 31, 1987. For the period beginning
September 1, 1987, and ending December 31, 1987, a Participant shall be credited
with a partial Year of Benefit Service in accordance with the immediately
preceding paragraph.

For former Amoco employees, service at an historical Silgan P.E.T. Corporation
location as a regular full-time salaried employee on and after July 19, 1989,
shall be treated as Covered Employment for purposes of determining Benefit
Service. For former Amoco employees described in subsection 5.1(c) (“Amoco
Chemical Plan” employees), Years of Benefit Service for the period prior to
July 19, 1989, means all Benefit Service (including fractions) to which the
Employee was entitled in accordance with the provisions of the qualified pension
plan maintained by Amoco Corporation or one of its subsidiaries in which the
Employee was a participant, as shown on schedules provided by Amoco Corporation
to the Employer. Service prior to July 19, 1989, shall be disregarded for
purposes of determining Benefit Service for former Amoco employees other than
such former Amoco Chemical Plan employees.

4.4 Accreditation of Years of Benefit Service. A Participant shall be credited
with all Years of Benefit Service except as follows:

 

(a)

If a Participant does not have a nonforfeitable right to any portion of his
Accrued Benefit at the time he incurs a One Year Break in Service after a
Termination of Employment, his Years of Benefit Service completed before such a
break shall be disregarded completely if the number of his consecutive One Year
Breaks in Service equals or exceeds the greater of five (5) or the aggregate
number of his Years of Benefit Service prior to such break (such aggregate
number of Years of Benefit Service determined without including

 

- 12 -



--------------------------------------------------------------------------------

 

any Years of Benefit Service not required to be taken into account under this
section by reason of any prior Break determined under the break in service rules
in effect at the time the break occurred); and

 

(b) Benefit Service with respect to which a Participant received a qualified
cash-out shall be disregarded as provided in Section 9.7.

4.5 Hour of Service. “Hour of Service” means:

 

(a) Each hour for which an Employee is paid, or entitled to payment, for the
performance of duties for a member of the Controlled Group, directly or
indirectly by such a member, which shall be credited to the computation
period(s) in which the duties are performed;

 

(b) Each hour for which an Employee is paid, or entitled to payment of,
compensation by a member of the Controlled Group, directly or indirectly, on
account of a period of time in which no duties are performed, which is
calculated on the basis of units of time (such as a week’s pay for vacation),
which shall be credited to the computation period(s) during which no duties are
performed occurs, beginning with the first unit of time to which the payment
relates;

 

(c) Each hour for which an Employee is paid, or entitled to payment of,
compensation by a member of the Controlled Group, directly or indirectly, on
account of a period of time in which no duties are performed, which is not
calculated on the basis of units of time (such as a lump-sum payment for
disability through a disability insurance plan to which an Employer pays
premiums), which shall be credited to the computation period(s) in which such
inactive period occurs; provided that Hours of Service attributable to any one
such payment shall not be allocated between more than two (2) computation
periods; and

 

(d) Each hour for which back pay, irrespective of mitigation of damages, is
either awarded or agreed to by or member of the Controlled Group, which shall be
credited to the computation period(s) to which the award or agreement for back
pay pertains.

In the case of payment of compensation on account of a period of time during
which no duties are performed that is not calculated on the basis of units of
time (as described in subparagraph (c) above), the number of Hours of Service to
be credited shall be equal to the amount of the payment divided by the
Employee’s most recent hourly rate of compensation. The hourly rate of
compensation for an hourly Employee shall be the Employee’s most recent hourly
rate of compensation; the hourly rate of compensation for a salaried Employee
shall be the Employee’s most recent rate of compensation per pay period divided
by the number of hours regularly scheduled for the performance of duties during
such period; and the hourly rate of compensation for an Employee compensated on
some other basis (such as commissions) shall be deemed to be the minimum wage.

 

- 13 -



--------------------------------------------------------------------------------

Except as provided in Section 4.8 with respect to a Disabled Terminated
Employee, in no event shall more than five hundred one (501) Hours of Service be
credited on account of any single continuous period during which the Employee
performs no duties.

4.6 Accreditation of Hours of Service. Hours of Service shall be credited as
follows:

 

(a) A salaried Employee compensated on a daily basis shall be credited with ten
(10) Hours of Service for each day for which the Employee would be entitled to
be credited with at least one Hour of Service;

 

(b) A salaried Employee compensated on a weekly payroll basis shall be credited
with forty-five (45) Hours of Service for each weekly payroll period for which
the Employee would be entitled to be credited with at least one (1) Hour of
Service;

 

(c) A salaried Employee compensated on a semi-monthly payroll basis shall be
credited with ninety-five (95) Hours of Service for each semi-monthly payroll
period for which the Employee would be entitled to be credited with at least one
(1) Hour of Service;

 

(d) A salaried Employee compensated on a monthly payroll basis shall be credited
with one hundred ninety (190) Hours of Service for each monthly payroll period
for which the Employee would be entitled to be credited with at least one Hour
of Service; and

 

(e) An Employee compensated on an hourly basis and an Employee working on a
part-time basis shall be credited with the Hours of Service as determined from
the records of hours worked and hours for which payment is deemed made or due.

4.7 One Year Break in Service. “One Year Break in Service” means any Plan Year
during which the Employee has not completed more than five hundred (500) Hours
of Service. A One Year Break in Service occurs at the close of such a year.

Solely to determine whether a One Year Break in Service has occurred, an
Employee who is absent from work for maternity or paternity reasons shall
receive credit for the Hours of Service that would otherwise have been credited
to such individual but for such an absence, or in any case in which such hours
cannot be determined, eight (8) Hours of Service per day of such absence. For
purposes of this section, an absence from work for maternity or paternity
reasons means an absence:

 

(a) By reason of the pregnancy of the individual;

 

(b) By reason of the birth of a child of the individual;

 

(c) By reason of the placement of a child with the individual in connection with
the adoption of such child by such individual; or

 

- 14 -



--------------------------------------------------------------------------------

(d) For purposes of caring for such child for a period beginning immediately
following such birth or placement.

The Hours of Service credited under this section shall be credited in the Plan
Year in which the absence begins if the crediting is necessary to prevent a One
Year Break in Service in that Plan Year, or in all other cases, in the
immediately following Plan Year.

4.8 Special Rule for Disabled Terminated Employees. Notwithstanding anything in
Article IV to the contrary, a Disabled Terminated Employee shall continue to
accrue service for Vesting Service and for Benefit Service during any period in
which he is receiving long-term disability benefits from any employee welfare
benefit plan maintained by his Employer until the date he commences to receive a
retirement income under this Plan.

4.9 Absence in Military Service. Effective December 12, 1994, notwithstanding
any provision of this Plan to the contrary, contributions, benefits and service
credit with respect to military service will be provided in accordance with
Section 414(u) of the Code.

ARTICLE V – RETIREMENT BENEFITS

5.1 Normal Retirement Benefit.

 

(a) Normal Retirement Benefit: General Formula. Each Participant who, other than
a grandfathered Participant described in subsection 5.1(b) or 5.1(c) below, who
remains an Employee until his Normal Retirement Age shall be entitled to receive
a monthly retirement income payable to the Participant for his lifetime (“Single
Life Annuity”) the annual amount of which is equal to one and one-tenth percent
(1.1%) of the Participant’s Average Total Earnings multiplied by his Years of
Benefit Service.

Average Total Earnings shall be determined as provided in Section 2.5, except
that:

 

  (i) Average Total Earnings of former Amoco employees will be determined as
provided in subsection 5.1(c); provided that if a former Amoco employee other
than a former Amoco Chemical employee described in subsection 5.1(c) incurs a
Termination of Employment before completing a thirty-six (36) month period of
employment with the Employer or Silgan P.E.T. Corporation, or both, his Average
Total Earnings shall be the average earnings during the final thirty-six
(36) full months of employment with such corporations in which he had earnings;

 

  (ii)

compensation paid by RXI Holdings, Inc. and its subsidiaries prior to January 1,
2000, shall be deemed compensation paid by an Employer; and if a former employee
of RXI Holdings, Inc. and its subsidiaries incurs a Termination of

 

- 15 -



--------------------------------------------------------------------------------

 

Employment before completing a thirty-six (36) month period of employment with
the Employer or RXI Holdings, Inc. and its subsidiaries, or both, his Average
Total Earnings shall be the average earnings during the final thirty-six
(36) full months of employment with such corporations in which he had earnings.

 

(b) Normal Retirement Benefit: Former Monsanto Employees. Each Participant who
was an Employee on September 1, 1987, who previously was employed as a salaried
employee by a member of the Monsanto Controlled Group and who remains an
Employee until his Normal Retirement Age shall be entitled to receive a monthly
retirement income payable to the Participant for his lifetime (a “Single Life
Annuity”) the annual amount of which is equal to the greater of:

 

  (i) One and two-tenths percent (1.2%) of the Participant’s Average Total
Earnings multiplied by his Years of Benefit Service for a Participant who was
first hired by a member of the Controlled Group or by a member of the Monsanto
Controlled Group after March 31, 1986; and

 

  (ii) One and four-tenths percent (1.4%) of the Participant’s Average Total
Earnings multiplied by his Years of Benefit Service for a Participant who was
first hired by a member of the Controlled Group or by a member of the Monsanto
Controlled Group on or before March 31, 1986.

 

(c) Normal Retirement Benefit: Former Amoco Employees (Chemical Plan). Each
participant who was an Employee of Silgan P.E.T Corporation on July 19, 1989,
who previously was employed by Amoco Corporation or one of its subsidiaries and
was a participant in the Employee Retirement Plan of Amoco Corporation and
Participating Companies (the “Amoco Chemical Plan”) and who remains an Employee
until his Normal Retirement Age shall be entitled to receive a monthly
retirement income payable to the Participant for his lifetime (a “Single Life
Annuity”) the annual amount of which is equal to one and four-tenths percent
(1.4%) of the Participant’s Average Total Earnings multiplied by his Years of
Benefit Service.

Average Total Earnings shall be determined as provided in Section 2.5, except
that: compensation paid by Silgan P.E.T. Corporation prior to July 13, 1990,
shall be deemed compensation paid by an Employer; and employment by Amoco
Corporation or one of its subsidiaries during the thirty-six (36) month period
ending July 19, 1989, shall be deemed employment by an Employer, and
compensation paid by Amoco Corporation or one of its subsidiaries during such
period shall be deemed compensation paid by an Employer. For purposes of the
immediately preceding sentence, the amount of compensation paid by Amoco
Corporation or one of its subsidiaries that is deemed paid by an Employer shall
be the amount of compensation determined by Amoco for purposes of computing the
benefit accrued under the Employee Retirement Plan of Amoco Corporation as in
effect at the applicable time, with the amount of compensation attributed to any
particular month in a calendar year equal to such compensation for such calendar
year divided by twelve (12).

 

- 16 -



--------------------------------------------------------------------------------

(d) Benefits for 401(a)(17) Employees.

 

  (i) Notwithstanding any other provision in this Plan to the contrary, the
accrued benefit of a Section 401(a)(17) Employee at Normal Retirement Date,
payable in the form of a Single Life Annuity, shall be determined as provided in
subsection (ii) below.

 

  (ii) The accrued benefit shall be equal to the greater of:

 

  (1) The 1993 Frozen Accrued Benefit plus the benefit determined by applying
the applicable formula in Section 5.1(a), (b) or (c) to Years of Benefit Service
completed after December 31, 1993; or

 

  (2) The benefit determined by applying the applicable formula in this
Section 5.1(a), (b) or (c) to all Years of Benefit Service.

 

  (iii) For purposes of this section, the following terms shall have the
following meanings.

 

  (1) “Section 401(a)(17) Employee” means an employee with accrued benefits in
plan years beginning before January 1, 1994, that were determined taking into
account Annual Earnings that exceeded $150,000 for any year.

 

  (2) “1993 Frozen Accrued Benefit” means that accrued benefit for any
Section 401(a)(17) Employee as of December 31, 1993, determined as if the
Employee incurred a Termination of Employment on December 31, 1993 and without
regard to any amendments to the Plan adopted after that date; provided, however,
that the determination of the 1993 Frozen Accrued Benefit shall have no effect
on the service taken into account for purposes of determining vesting and
eligibility for benefits, rights and features under the Plan, such as subsidized
early retirement.

 

(e) Normal Retirement Benefits: Participants Covered by Supplement. Subject to
the conditions and limitations of the Plan, a Participant described in an
applicable Supplement who retires on his Normal Retirement Date will be entitled
to a monthly retirement income payable to the Participant for his lifetime (a
“Single Life Annuity”) commencing at his Normal Retirement Date in an amount as
provided in the applicable Supplement.

5.2 Early Retirement Benefit. Each Participant who remains an Employee until his
Early Retirement Date but incurs a Termination of Employment before his Normal
Retirement Age shall be entitled to receive a monthly retirement income benefit
calculated as for normal retirement, but based on his Average Total Earnings,
his Benefit Service, and other relevant factors as of his Termination of
Employment, in one of the following forms:

 

- 17 -



--------------------------------------------------------------------------------

(a) A monthly retirement income commencing at the Normal Retirement Date of the
Participant; or

 

(b) If the Participant so elects before the Annuity Starting Date, subject to
the notice and election requirements of Article IX, a monthly retirement income
commencing at the Early Retirement Date of the Participant, or on the first day
of any month thereafter prior to his Normal Retirement Date, equal to the
monthly amount of retirement income payable at the Normal Retirement Date of the
Participant reduced by one-fourth of one percent (1/4%) for each month or part
of a month (three percent (3%) a year) that his Annuity Starting Date precedes
his Normal Retirement Date.

Notwithstanding the foregoing, in lieu of a retirement income commencing at his
Normal Retirement Date, a Participant described in an applicable Supplement may
elect, subject to the notice and election requirements of Article IX, to receive
his retirement income beginning on his Early Retirement Date or on the first day
of any month thereafter prior to his Normal Retirement Date, the monthly amount
of which shall be subject to an Early Retirement Income Reduction as provided in
the applicable Supplement.

5.3 Late Retirement. Each Participant who remains an Employee after his Normal
Retirement Date shall be entitled to a monthly retirement income payable to the
Participant for his lifetime (a “Single Life Annuity”) commencing at his Late
Retirement Date calculated as for normal retirement in accordance with
Section 5.1, based on his Average Total Earnings and his Benefit Service to his
Late Retirement Date. The monthly amount of the retirement income of such a
Participant shall not be increased actuarially to reflect the deferred Annuity
Starting Date; but shall be decreased actuarially to reflect payments made
before the Late Retirement Date of a Participant on account of the minimum
distribution rules (age 70 1/2 rule) of Section 10.4.

5.4 Hourly Paid Employees Transferred to Salaried Basis. The monthly retirement
income payable to a Participant, who was an hourly-paid Employee prior to the
date his participation under this Plan commenced and who is otherwise entitled
to a benefit under an hourly-paid Employee’s pension plan maintained by a member
of the Controlled Group (the “Hourly Plan”) and, if applicable, under a pension
plan for hourly-paid employees maintained by a member of the Monsanto Controlled
Group (the “Monsanto Hourly Plan”), with respect to his participation in this
Plan, his participation in the Hourly Plan and his participation in the Monsanto
Hourly Plan shall be the greater of:

 

(a) The monthly retirement income computed under this Plan as if all Benefit
Service accrued under the Hourly Plan, the Monsanto Hourly Plan and this Plan
had been accrued under this Plan; and

 

- 18 -



--------------------------------------------------------------------------------

(b) The sum of:

 

  (i) The monthly retirement income calculated under this Plan, but based solely
on his Benefit Service on and after the date his participation in this Plan
commenced;

 

  (ii) His non-contributory regular benefits under the Hourly Plan based on his
benefit service accrued under the Hourly Plan prior to the date his
participation in this Plan commenced and based on the provisions of the Hourly
Plan in effect on the date he ceased to be an hourly Employee actively
participating thereunder; and

 

  (iii) His non-contributory regular benefits under the Monsanto Hourly Plan
based on his benefit service accrued under the Monsanto Hourly Plan prior to the
date his participation in this Plan commenced and based on the provisions of the
Monsanto Hourly Plan in effect on the date he ceased to be an hourly employee
actively participating thereunder.

5.5 Offset of Benefits. The retirement benefit to which a Participant who is a
former Monsanto employee is otherwise entitled under the provisions of this Plan
at his Annuity Starting Date shall be reduced by the monthly amount of any
benefit to which the Participant is entitled under the Monsanto Salaried Plan or
any Other Monsanto Plan computed as if the Participant had received his
retirement benefit under the Monsanto Salaried Plan and the Other Monsanto Plan
in the form of a Single Life Annuity commencing at his Normal Retirement Date,
to the extent that benefits under such Monsanto plan(s) are based on the same
benefit service taken into account to compute the benefit under Section 5.1.

The retirement benefit to which a Participant who is a former Amoco employee is
otherwise entitled under the provisions of this Plan at his Annuity Starting
Date shall be reduced by the monthly amount of the benefit to which the
Participant is entitled under the Employee Retirement Plan of Amoco Corporation
(the “Amoco Chemical Plan”) payable in the form of a Single Life Annuity
commencing at his Normal Retirement Date, as shown on schedules provided by
Amoco Corporation to the Employer.

In addition, the retirement benefit to which a Participant is otherwise entitled
under the provisions of this Plan at his Annuity Starting Date shall be reduced
by the value, expressed as an equivalent monthly amount, of any benefit to which
the Participant is entitled under the Hourly Plan computed as if the Participant
had received his retirement benefit under the Hourly Plan in the form of a
Single Life Annuity commencing at his Normal Retirement Date, to the extent that
benefits under such plan are based on the same benefit service taken into
account to compute the benefit under Section 5.1.

5.6 Protected Benefits. In the event of any change in a benefit formula
resulting from a plan amendment, a Participant in the Plan as of the Amendment
Date of the amendment, shall be entitled to a benefit no less than the
Pre-Amendment Accrued Benefit payable to the Participant under the plan formula
as in effect immediately before such Amendment Date.

 

- 19 -



--------------------------------------------------------------------------------

“Amendment Date” means the date on which an amendment to this Plan is amended or
becomes effective, whichever is later.

“Pre-Amendment Accrued Benefit” means the monthly benefit in the form of a
Single Life Annuity beginning at the Normal Retirement Date of the Participant
to which the Participant would have been entitled if the Participant had
incurred a Termination of Employment immediately prior to the Amendment Date.

ARTICLE VI – VESTED DEFERRED BENEFITS

6.1 Benefits on Termination of Employment. A Participant who incurs a
Termination of Employment for any reason after completing at least five
(5) Years of Vesting Service or attaining his Normal Retirement Age (a “Vested
Terminated Participant”) shall be entitled to a monthly retirement income
payable to the Participant for his lifetime (a “Single Life Annuity”) commencing
at his Normal Retirement Date calculated as for normal retirement in accordance
with Article V, based on his Average Total Earnings, and his Benefit Service as
of his Termination of Employment.

In lieu of a retirement income commencing at his Normal Retirement Date, a
Vested Terminated Participant may elect, subject to the notice and election
requirements of Article IX, to receive his retirement income beginning on the
first day of the month next following his fifty-fifth (55th) birthday or on the
first day of any month thereafter prior to his Normal Retirement Date. The
monthly amount of the retirement income of a Vested Terminated Participant who
completed at least ten (10) Years of Vesting Service shall be reduced, if
applicable, by one-fourth percent (1/4%) for each complete calendar month (three
percent (3%) per year) by which the date his monthly retirement benefits
commence precedes his Normal Retirement Date. The monthly amount of the
retirement income of a Vested Terminated Participant who completed less than ten
(10) Years of Vesting Service shall be reduced to the Actuarial Equivalent of a
Single Life Annuity commencing at his Normal Retirement Date.

6.2 Termination Prior to Vesting. If a Participant incurs a Termination of
Employment prior to his Normal Retirement Age and prior to completing five
(5) Years of Vesting Service, no benefits shall be payable to him under the
Plan.

ARTICLE VII – DEATH BENEFITS

7.1 Pre-Retirement Surviving Spouse’s Annuity.

 

- 20 -



--------------------------------------------------------------------------------

In the event a Participant dies after completing at least five (5) Years of
Vesting Service and before his Annuity Starting Date, the Participant’s
Surviving Spouse shall be entitled to an annuity for life (a Pre-Retirement
Surviving Spouse’s Annuity). The amount of the Pre-Retirement Surviving Spouse’s
Annuity shall be equal to:

 

(i) In the case of a Participant who dies after his Early Retirement Age, the
amount, if any, to which the Surviving Spouse would have been entitled if the
Participant had retired (or taken early retirement) on the day before his death
and had commenced to receive his retirement benefit in the form of a Qualified
50% Joint and Survivor Annuity, as defined in Section 9.2;

 

(ii) In the case of a Participant who dies on or before his Early Retirement
Age, the amount, if any, to which the Surviving Spouse would have been entitled
if the Participant had:

 

  (1) Separated from service on the date of his death or, if earlier, the date
of his actual Termination of Employment;

 

  (2) Survived to fifty-five (55) years of age;

 

  (3) Began receiving retirement income benefits in the form of a Qualified 50%
Joint and Survivor Annuity, as defined in Section 9.2, commencing at fifty-five
(55) years of age; and

 

  (4) Died on the day after attaining fifty-five (55) years of age.

A Pre-Retirement Surviving Spouse’s Annuity shall be payable to the Surviving
Spouse on the first day of the month next following the later of the death of
the Participant or the date the Participant would have first attained his Early
Retirement Date.

The Plan shall fully subsidize the cost of the Pre-Retirement Surviving Spouse’s
Annuity.

If the Surviving Spouse receives a benefit under this Section 7.1, all other
optional forms of benefits and other Beneficiaries and/or contingent annuitants
shall be revoked.

7.2 Spouse’s Retirement Income Benefit. A Spouse’s Retirement Income Benefit in
an amount determined below will be payable to the Surviving Spouse of a
Participant who dies:

 

(a) After completing at least ten (10) Years of Vesting Service and before his
Retirement Date (i) while employed by an Employer and after attaining fifty
(50) years of age, or (ii) while a Disabled Terminated Employee receiving
long-term disability benefits from any employee welfare benefit plan maintained
by his Employer after attaining fifty-five (55) years of age; or

 

(b) After completing at least twenty (20) Years of Vesting Service while
employed by an Employer.

 

- 21 -



--------------------------------------------------------------------------------

The Spouse’s Retirement Income Benefit shall be a monthly amount payable for
life to the Participant’s Surviving Spouse equal to the payments to which the
Surviving Spouse would have been entitled if the Participant had retired on the
date of his death and had commenced to receive his benefits in the form of a
Qualified 50% Joint and Survivor Annuity, as defined in Section 9.2, on the
first day of the month next following the Participant’s death, based upon his
Benefit Service and his Average Total Earnings as of the date of his death and
calculated in accordance with Article V. Such benefit shall commence on the
first day of the month next following the Participant’s death.

This section shall also be applicable to any Participant who works beyond his
Normal Retirement Date and who dies prior to his Late Retirement Date.

A Spouse’s Retirement Income Benefit will also be paid to a Surviving Spouse of
any Participant who dies on or after his Normal Retirement Age or his Early
Retirement Age and prior to commencement of receipt of benefits hereunder, if
his Surviving Spouse would be otherwise deprived of a benefit hereunder of at
least a monthly amount, or the equivalent thereof, equal to the Spouse’s
Retirement Income Benefit.

A Surviving Spouse may elect to receive the benefit under this section in lieu
of any other benefit to which the Surviving Spouse may be entitled under this
Article. If the Eligible Surviving Spouse receives a benefit under this section,
all other optional forms of benefits and other Beneficiaries and/or contingent
annuitants shall be revoked.

7.3 Special Spouse’s Retirement Income Benefit. A Special Spouse’s Retirement
Income Benefit in an amount determined below will be payable with respect to the
Surviving Spouse of a Participant who dies:

 

(a) After completing at least ten (10) Years of Vesting Service;

 

(b) While in the status a Disabled Terminated Employee receiving long-term
disability benefits from any employee welfare benefit plan maintained by his
Employer; and

 

(c) Before attaining fifty-five (55) years of age.

The Special Spouse’s Retirement Income Benefit shall be a monthly amount payable
for life to the Participant’s Surviving Spouse equal to the payments to which
the Surviving Spouse would have been entitled if the Participant had retired on
the date of his death and had been permitted by the Plan to commence to receive
benefits in the form of a Qualified 50% Joint and Survivor Annuity, as defined
in Section 9.2, on the first day of the month next following the Participant’s
death, based upon his Benefit Service and his Average Total Earnings as of the
date he is deemed to have been totally and permanently disabled and computed
without any reduction for the effect of receipt of monthly retirement income
prior to the Participant’s Normal Retirement Date. Such benefit shall commence
on the first day of the month next following the Participant’s death.

 

- 22 -



--------------------------------------------------------------------------------

A Surviving Spouse may elect to receive the benefit under this section in lieu
of any other benefit to which the Surviving Spouse may be entitled under this
Article. If the Surviving Spouse receives a benefit under this section, all
other optional forms of benefits and other Beneficiaries and/or contingent
annuitants shall be revoked.

ARTICLE VIII – LIMITATION OF BENEFITS

8.1 ERISA Limitation on Benefits. In no event shall the annual benefit under
this Plan and all other defined benefit plans maintained by the Company exceed
the lesser of:

 

(a) The amount specified in Section 415(b)(1)(A) of the Code, as adjusted for
any applicable increases in the cost of living in accordance with Section 415(d)
of the Code, as in effect on the last day of the Plan Year; and

 

(b) One-hundred percent (100%) of the average compensation of such Participant
for his high three (3) consecutive Plan Years as provided in Section 415 of the
Code.

Notwithstanding anything to the contrary in this section, the annual benefit,
when paid in the form of a joint and survivor annuity, can be as great as that
of a Single Life Annuity for the Participant, not in excess of the limitations
contained in the first sentence of this section, plus a survivor annuity at the
same level for the Participant’s Spouse.

For purposes of this section, Section 415 of the Code, which limits the benefits
and contributions under qualified plans, is hereby incorporated by reference;
provided that the repeal of Section 415(e) of the Code, which is effective for
limitation years beginning on or after January 1, 2000, shall apply only to a
Participant whose Accrued Benefit increases on or after January 1, 2000. The
modified limitation for benefits beginning before or after a Participant’s
Normal Retirement Age shall be determined in accordance with applicable
regulations using the actuarial assumptions prescribed in Article IX, except as
otherwise required by Section 415(b)(2)(E) of the Code.

For purposes of this section, compensation shall mean wages within the meaning
of Section 3401(a) of the Code (for purposes of income tax withholding at the
source) but determined without regard to any rules that limit the remuneration
included in wages based on the nature or location of the employment or the
services performed (such as the exceptions for agricultural labor and services
performed outside the United States), plus the amount of salary reduction as a
result of an election pursuant to a plan or plans governed by Section 125,
132(f)(4), 401(k), 403(b), or 457(b) of the Code (inclusively); plus deemed
Section 125 compensation in a cafeteria plan with automatic enrollment where the
Participant is unable to certify other health coverage and the Employer does not
collect information regarding the Participant’s other health coverage as part of
the enrollment process.

 

- 23 -



--------------------------------------------------------------------------------

Effective January 1, 2008, in order to be taken into account for purposes of
this Section, compensation generally must be paid or treated as paid to the
Employee before the severance from employment of the Employee. However,
compensation paid by the later of 2 1/2 months after the severance from
employment of an Employee or the end of the limitation year that includes the
date of severance from employment of the Employee shall be treated as
compensation to the extent such amounts are compensation for services rendered
that would have been paid absent a severance from employment, payments of
accrued vacation or other leave the Employee would have been able to use if
employment had continued, or payments of unfunded nonqualified compensation that
would have been paid at the same time if the Employee had continued in
employment. For purposes of this Section, severance from employment means
termination of common law employment; unless, in the case of a sale of
substantially all of the assets of a business, the Employee is employed by the
buyer of the business immediately after the sale and the buyer adopts this Plan
or a successor qualified plan that accepts the assets and liabilities of this
Plan with respect to such Employee; or, in the case of cessation of affiliated
company status, such former affiliated company or a member of its new controlled
group adopts this Plan or a successor qualified plan that accepts the assets and
liabilities of the Plan with respect to such Employee.

For purposes of this Article, “Company” means the Sponsor and any corporation or
other business entity that from time to time is, along with the Sponsor, a
member of a controlled group as defined in Section 414 of the Code, as modified
by Section 415(h) of the Code (fifty percent (50%) control test); and effective
January 1, 1998, “Compensation” means wages paid by the Company within the
meaning of Section 3401(a) of the Code (for purposes of income tax withholding
at the source) but determined without regard to any rules that limit the
remuneration included in wages based on the nature or location of the employment
or the services performed (such as the exceptions for agricultural labor and the
exceptions for services performed outside the United States), plus the amount of
salary reduction as a result of an election pursuant to a plan or plans governed
by Section 125, Section 132(f)(4), Section 401(k) or Section 403(b) of the Code
(inclusively).

8.2 Reduction of Benefits. Effective on or after January 1, 2000, reduction of
benefits or contributions to all plans, where required to comply with
Section 8.1, shall be accomplished by reducing the Participant’s benefit under
any defined benefit plans maintained by the Company in which he participated,
such reduction to be made first with respect to the plan in which he most
recently accrued benefits and thereafter in such priority as shall be determined
by the Plan Administrators and the administrators of such other plans.

ARTICLE IX – FORMS OF PAYMENT

9.1 Automatic Forms. Subject to the provision of Section 9.6 (payment of
benefits under $1,000), a Participant shall receive his retirement income in the
form of a Qualified Joint and Survivor Annuity unless such Participant

 

- 24 -



--------------------------------------------------------------------------------

validly elects not to receive his retirement income in such form and the Spouse,
if any, of the Participant consents to such election, in accordance with the
provisions of Sections 9.3 and 9.4.

The retirement benefit of a Participant who elects not to receive a Qualified
Joint and Survivor Annuity shall be paid in the form of payment to which the
Participant elects to receive his retirement income in accordance with this
Article. Any form of benefit in which a Participant may receive his retirement
income under this Plan shall have a value actuarially equivalent (calculated in
accordance with Section 9.8) to the value of the Single Life Annuity with
payments in an amount determined in accordance with Article V or Article VI
beginning on the first day of the first period for which an amount is paid.

9.2 Qualified Joint and Survivor Annuity. A Qualified Joint and Survivor Annuity
means an annuity for the life of the Participant with a survivor annuity for the
life of his Spouse which is equal to fifty percent (50%) of the amount of the
annuity payable to the Participant during the joint lives of the Participant and
his Spouse. In the case of a Participant who does not have a Spouse, a Qualified
Joint and Survivor Annuity means an annuity for the life of the Participant (a
“Single Life Annuity”).

9.3 Waiver of Qualified Joint and Survivor Annuity. An election to receive an
optional form of benefit in lieu of a Qualified Joint and Survivor Annuity may
be made (and any prior such election may be revoked) by a Participant entitled
to receive his retirement income in such form, subject to the following:

 

(a) The election shall be in writing to the Plan Administrator in a form
acceptable to or on a form furnished by the Plan Administrator, which clearly
indicates that the Participant waives his right to receive his benefits in the
form of a Qualified Joint and Survivor Annuity;

 

(b) The election shall be made at the time and in the manner prescribed in
Section 9.4;

 

(c) The election must be consented to in writing by the Spouse, if any, of the
Participant, and the consent of the Spouse must be witnessed by a Plan
representative or notary public, unless the Participant establishes to the
satisfaction of the Plan Administrator that such written consent may not be
obtained because there is no Spouse or the Spouse cannot be located (any such
consent shall be valid only with respect to the Spouse who signs the consent, or
the designated Spouse whose consent cannot be so obtained);

 

(d) Both the waiver of the Participant and the consent of the Spouse, if such a
consent is required, must specify the nonspouse beneficiary (or class of
beneficiaries) who will receive the benefit and must specify the particular
optional form of benefit.

 

(e)

Any such election may be revoked by the Participant by a subsequent election
made in accordance with this subsection during the Election Period prescribed in
Section 9.4. Any such election also may be changed by the Participant by a
subsequent election made

 

- 25 -



--------------------------------------------------------------------------------

 

in accordance with this subsection during the Election Period prescribed in
Section 9.4; however, so long as the Spouse of the Participant is alive, any
such election for which spousal consent is required may be changed to specify a
different nonspouse beneficiary or a different optional form of payment only if,
during such Election Period and in a manner that satisfies all of the consent
requirements prescribed in this subsection, either (i) the Spouse consents
specifically to the change, or (ii) the Spouse consents generally to a change of
that kind, including an acknowledgment that the Spouse has the right to limit
consents to specific beneficiaries and forms of payment but voluntarily
relinquishes such rights.

A Spouse may not revoke a consent after it is made.

9.4 Notice and Election Rules. Subject to the provisions of Section 9.6 (payment
of benefits under $1,000), payment of benefits under this Plan shall not
commence until after the notice and election requirements of this Article have
been satisfied.

No more than ninety (90) days before the Annuity Starting Date, the Plan
Administrator shall provide to a Participant a written notification that
includes a general explanation of the Qualified Joint and Survivor Annuity; the
circumstances in which it will be provided unless the Participant elects
otherwise; the availability of such an election; a general explanation of the
relative financial effect on the pension benefit of the Participant of such an
election; an explanation of the relative values of the optional forms of
payment; the rights of the Participant’s Spouse, if any; the right to revoke a
previous election and the effect of such a revocation; and an explanation of the
availability of additional specific information of the financial effect of
making such an election. If the Annuity Starting Date is before the
Participant’s Normal Retirement Age, such notice shall explain the right of the
Participant to defer receipt of the distribution until Normal Retirement Age.

An election to begin receiving benefits, and to receive an optional form of
benefits, must be made in the Election Period of the Participant and before the
date the distribution commences.

Subject only to the following exceptions, the Election Period of a Participant
shall not commence until at least thirty (30) days after such notice is
provided; shall end on the Annuity Starting Date; and shall not extend more than
ninety (90) days before the Annuity Starting Date.

The Election Period may begin less than thirty (30) days after such notice is
provided (but never before such notice is provided), provided that:

 

(a) The notice clearly informs the Participant that the Participant has a right
to a period of at least thirty (30) days after receiving the notice to consider
the decision of whether or not to waive the Qualified Joint and Survivor Annuity
and to consent to a form of distribution other than a Qualified Joint and
Survivor Annuity, or to begin receiving benefits before Normal Retirement Age;

 

- 26 -



--------------------------------------------------------------------------------

(b) The Participant may revoke the distribution election until the Participant’s
Annuity Starting Date or, if later, at any time before the expiration of the
seven day period after the notice is provided; and

 

(c) Payment of benefits commences no earlier than eight (8) days after the
notice is given.

The Plan Administrator may provide such notice after the Annuity Starting Date
(which allows retroactive payments attributable to the period before the notice
is given). In such case, the Election Period shall begin after such notice is
provided and shall extend until the thirtieth (30th) day after such notice is
provided, or such later date as determined by the Plan Administrator; and the
date distributions commence shall be treated as the Annuity Starting Date for
purposes of the provisions of this section (notice and election procedures) and
Section 2.32 (definition of Spouse).

A Participant can waive the requirement that such Election Period extend for at
least thirty (30) days; provided the distribution commences more than seven
(7) days after such notice is provided.

9.5 Optional Forms of Payment. Subject to Sections 9.3 and 9.4, a Participant
may elect, in lieu of any benefit to which he would otherwise be entitled under
this Article, to receive his benefit in one of the following forms; provided
that, the benefit so elected shall have an actuarial value equivalent, as
determined in accordance with Section 9.8, to the Single Life Annuity:

 

(a) Single Life Annuity. A life annuity with monthly amounts payable on the
applicable Annuity Starting Date and continuing during the lifetime of the
Participant with no payment due to any survivor after the death of the
Participant.

 

(b) Life Annuity with Ten (10) Year Certain. A life annuity with ten (10) year
certain provides monthly payments to the Participant until the death of the
Participant; and if the Participant dies before receiving one-hundred-twenty
(120) monthly payments, one-hundred percent (100%) of the monthly amount of such
payments shall continue to his Beneficiary for the balance of such
one-hundred-twenty (120) month period. In the event both the Participant and his
Beneficiary should die before one-hundred-twenty (120) monthly payments have
been made, the commuted value of the remaining monthly payments shall be paid in
a lump sum to the estate of the last to survive of the Participant and his
Beneficiary.

 

(c) Contingent Annuitant Option. A contingent annuitant option means an annuity
for the life of the Participant with a survivor annuity for the life of his
Beneficiary that is equal to one-hundred percent (100%), seventy-five percent
(75%), fifty percent (50%) or twenty-five percent (25%) (as the Participant
elects) of the amount of the annuity payable to the Participant during the joint
lives of the Participant and his Beneficiary.

 

(d)

Level Income Option. A Participant who becomes entitled to begin receiving a
retirement income before commencement of Social Security benefits may elect to
receive such

 

- 27 -



--------------------------------------------------------------------------------

 

benefit in the form of an adjusted annuity payable in a greater amount during
the period before commencement of Social Security benefits, and a
correspondingly reduced amount, actuarially determined, after such commencement,
such that the total income, including both the adjusted annuity payable under
this Plan and the Social Security benefit to which such person is expected to be
entitled, shall be as nearly uniform as possible both before and after
commencement of Social Security benefits, subject to the conditions, as follows:

 

  (i) The applicant shall specify the date up to which the increased annuity
shall be payable, which shall be not earlier than the earliest date for which he
is eligible for Social Security retirement benefits and not later than his
Social Security Retirement Age, and in no event earlier than the date at which
his annuity under this Plan shall commence;

 

  (ii) The amount of Social Security benefit to be used in the computation shall
be estimated by the Plan Administrator based on Social Security benefit levels
no greater than the level in effect at the Termination of Employment of the
applicant;

 

  (iii) In the case of a retiring Participant the election shall be made not
less than thirty (30) days before his retirement income commences, and in the
case of a contingent annuitant or surviving spouse the election shall be made
within ninety (90) days following the death of the Participant; and

 

  (iv) A Participant or beneficiary may not revoke or change his election after
retirement income payments have commenced.

 

(e) Level Income Option - Conjunction. A Level Income Option in conjunction with
one of the optional forms of payment described in subparagraphs (b) or
(c) above, providing the Participant with an amount of monthly retirement income
determined in accordance with subparagraph (d) above except that the monthly
amount otherwise payable to the Participant during his life under subparagraph
(d) will be further reduced at the time of his retirement to provide for a
continuation of monthly payments, commencing with the first day of the month
next following the month in which the Participant dies, in accordance with
subparagraphs (b) or (c) above (as the Participant elects).

9.6 Distribution of Small Amounts. Notwithstanding anything in the Plan to the
contrary, if a Participant or Surviving Spouse becomes entitled to a retirement
income or death benefit under this Plan the present value of which exceeds
$1,000 but does not exceed $5,000 at the time of distribution, subject to the
consent of the Participant as provided below, the present value of such benefit
(but not less than all of such amount) shall be distributed in one lump-sum
payment as soon as administratively feasible after the termination of employment
of the Participant.

Such consent to distribution must be made in accordance with such procedures as
the Plan Administrator may specify after the Participant receives a notice as
described below, and must be made within the one hundred eighty (180) day period
ending on the date of distribution.

 

- 28 -



--------------------------------------------------------------------------------

The written notice must describe the Participant’s right to defer receipt of the
distribution until Normal Retirement age, and a description of the consequences
of failing to defer such receipt.

Such distribution may commence less than thirty (30) days after the notice
required by the preceding paragraph is provided, provided that:

 

(a) The Plan Administrator clearly informs the Participant that the Participant
has a right to a period of at least thirty (30) days after receiving the notice
to consider the decision of whether or not to elect a distribution (and, if
applicable, a particular distribution option), and

 

(b) The Participant, after receiving the notice, affirmatively elects a
distribution.

The written consent to the distribution may not be made before the Participant
receives the notice and must not be made more than one hundred eighty (180) days
before the date of distribution.

The consent of the spouse is not required for such a lump-sum distribution.

In the event a Participant or Surviving Spouse becomes entitled to a retirement
income or death benefit under this Plan the present value of which does not
exceed $1,000 at the time of distribution to the Participant, the present value
of such benefit (but not less than all of such amount) shall be distributed in
one lump-sum payment as soon as administratively feasible after the death or
Termination of Employment of the Participant. Furthermore, if the present value
of a vested terminated benefit of a Participant payable pursuant to Section 6.1
is less than $1,000 as of the last day of any Plan Year after Termination of
Employment of the Participant, the present value of such benefit (but not less
than all of such amount) shall be distributed in one lump-sum payment as soon as
administratively feasible after the end of such year.

The present value of a lump-sum distribution shall be the Actuarial Equivalent
of the benefit payable to the Participant commencing at his Normal Retirement
Date, determined on the basis of the “Applicable Interest Rate” and the
“Applicable Mortality Table” as defined in Section 417(e)(3) of the Code. For
purposes of this paragraph, the Applicable Interest Rate for a distribution made
in a Plan Year shall be the rate specified by the Commissioner of Internal
Revenue for the second month preceding the first day of the Plan Year.

9.7 Benefit Upon Re-employment After Cash-out. If payment of a lump-sum
distribution is made pursuant to Section 9.6 no later than the close of the
second Plan Year following the Plan Year in which the recipient incurred a
Termination of Employment, the Average Total Earnings and the Benefit Service
with respect to which the Participant shall have received the lump-sum
distribution shall be disregarded completely for purposes of determining the
benefit to which the Participant shall be entitled under this Plan upon his
subsequent re-employment.

In the event a Participant shall receive such a lump-sum distribution after such
time, the Benefit Service on which such a lump-sum distribution was based shall
count toward computing

 

- 29 -



--------------------------------------------------------------------------------

the benefit of the Participant on a subsequent Termination of Employment, but
such a subsequent benefit shall be offset by the amount of retirement income
previously paid to the Participant in the form of the lump-sum distribution.

9.8 Actuarial Equivalent. The value of any form of benefit payable under this
Plan, other than a lump-sum distribution, shall be actuarially equivalent to the
value of the Single Life Annuity form of the retirement income of the
Participant, determined on the basis of the assumed mortality rates provided by
the UP 1984 Mortality Table using a one-year age setback for the Participant and
a five-year age setback for the Beneficiary or Spouse, and an assumed annual
rate of investment return of seven percent (7%).

Effective on and after January 1, 1996, the present value of a lump-sum
distribution shall be the actuarial equivalent of the benefit payable to the
Participant commencing at his Normal Retirement Date, determined on the basis of
the “Applicable Interest Rate” and the “Applicable Mortality Table” as defined
in Section 417(e)(3) of the Code. For purposes of this paragraph, the Applicable
Interest Rate for a lump-sum distribution made in a Plan Year shall be the rate
specified by the Commissioner of Internal Revenue for the second month preceding
the first day of the Plan Year that contains the Annuity Starting Date for such
distribution.

9.9 Qualified Domestic Relations Orders. In the event the former spouse of a
Participant is entitled to a benefit under this Plan pursuant to a Qualified
Domestic Relations Order, as described in Section 414(p) of the Code, such
former spouse may receive such benefit in the form of a Single Life Annuity for
the lifetime of such spouse commencing on or after such Participant attains his
Early Retirement Date. The monthly amount of such a Single Life Annuity shall be
determined so that such benefit is the Actuarial Equivalent, determined as of
the benefit commencement date in accordance with Section 9.8, of the portion of
the Accrued Benefit of the Participant payable to the former spouse pursuant to
the Qualified Domestic Relations Order. Notwithstanding anything to the contrary
in the Plan, the Accrued Benefit of a Participant shall be reduced by an amount
equal to the Actuarial Equivalent of any benefit paid to his former spouse
pursuant to a Qualified Domestic Relations Order.

To the extent a former spouse is treated as the Spouse of the Participant by
reason of a Qualified Domestic Relations Order, any current spouse of the
Participant shall not be treated as the Spouse. Where, because of a Qualified
Domestic Relations Order, more than one individual is to be treated as the
Spouse of a Participant, the total amount paid in the form of a Qualified
Pre-Retirement Survivor Annuity or the survivor portion of a Qualified Joint and
Survivor Annuity shall not exceed the amount that would be paid if there were
only one Surviving Spouse.

In the event the former spouse of a Participant becomes entitled to a benefit
under this Plan pursuant to a Qualified Domestic Relations Order the present
value of which does not exceed $5,000, the present value of such benefit shall
be distributed to the former spouse in one lump-sum payment.

 

- 30 -



--------------------------------------------------------------------------------

The present lump-sum value of such a QDRO benefit of a former spouse shall be
the actuarial equivalent of the benefit payable to the former spouse, determined
in accordance with Section 9.8.

No benefit shall be payable to a former spouse pursuant to a Qualified Domestic
Relations Order, as described in Section 414(p) of the Code, until the former
spouse shall have filed a claim for benefits with the Plan Administrator or its
designated representative. Such a claim must be submitted in writing on a form
provided by or suitable to the Plan Administrator at least fifteen (15) days
prior to the date on which payments begin. Payments to a former spouse in the
form prescribed above may be made prior to the time payments are made to the
Participant.

9.10 Terminated Vested Options. Notwithstanding anything to the contrary in this
Article, a pension benefit payable to a Vested Terminated Participant pursuant
to Section 6.1 shall be payable only in the form of a Single Life Annuity or a
Qualified Joint and Survivor Annuity. The other optional forms of payment are
not available to pensions paid pursuant to Section 6.1.

9.11 Protected Options. In lieu of any form of benefit specified in this
Article, a Participant whose pension has not yet commenced as of an Amendment
Date, shall be entitled to (a) the Pre-Amendment Accrued Benefit payable in any
optional form of payment available to such Participant under the Plan as in
effect immediately before such Amendment Date, computed using the actuarial
factors in effect under the Plan immediately before such Amendment Date, and
(b) the balance of his Accrued Benefit paid in the form of a Qualified Joint and
Survivor Annuity reduced to the Actuarial Equivalent of a single life annuity
commencing at his Normal Retirement Date. (The post-amendment Accrued Benefit is
actuarially reduced, instead of reduced at the rate of three percent (3%) per
year, or other applicable factor.)

“Amendment Date” means the date on which an amendment to this Plan is adopted or
becomes effective, whichever is later.

“Pre-Amendment Accrued Benefit” means the monthly benefit in the form of a
Single Life Annuity beginning at the Normal Retirement Date of the Participant
to which the Participant would have been entitled if the Participant had
incurred a Termination of Employment immediately preceding the Amendment Date.

9.12 Direct Rollover of Eligible Rollover Distributions. Notwithstanding any
provision of the Plan to the contrary that would otherwise limit a distributee’s
election under this section, a distributee may elect, at the time and in the
manner prescribed by the Plan Administrator, to have any portion of an eligible
rollover distribution paid directly to an eligible retirement plan specified by
the distributee in a direct rollover.

Definitions.

 

- 31 -



--------------------------------------------------------------------------------

(a) Eligible rollover distribution: Effective January 1, 1999, an eligible
rollover distribution is any distribution of all or any portion of the balance
to the credit of the distributee, except that an eligible rollover distribution
does not include: any distribution that is one of a series of substantially
equal periodic payments (not less frequently than annually) made for the life
(or life expectancy) of the distributee or the joint lives (or joint life
expectancies) of the distributee and the distributee’s designated beneficiary,
or for a specified period of ten years or more; any distribution to the extent
such distribution is required under Section 401(a)(9) of the Code; any hardship
distribution described in Section 401(k)(2)(B)(I)(IV) of the Code; and the
portion of any distribution that is not includable in gross income (determined
without regard to the exclusion for net unrealized appreciation with respect to
employer securities).

 

(b) Eligible retirement plan: An eligible retirement plan is an individual
retirement account described in Section 408(a) of the Code, an individual
retirement annuity described in Section 408(b) of the Code, an annuity plan
described in Section 403(a) of the Code, or a qualified trust described in
Section 401(a) of the Code, that accepts the distributee’s eligible rollover
distribution. However, in the case of an eligible rollover distribution to the
Surviving Spouse, an eligible retirement plan is an individual retirement
account or individual retirement annuity.

 

(c) Distributee: A distributee includes an Employee or former Employee. In
addition, the Employee’s or former Employee’s Surviving Spouse and the
Employee’s or former Employee’s Spouse or former Spouse who is the alternate
payee under a qualified domestic relations order, as defined in Section 414(p)
of the Code, are distributees with regard to the interest of the Spouse or
former Spouse.

 

(d) Direct rollover: A direct rollover is a payment by the Plan to the eligible
retirement plan specified by the distributee.

For purposes of the direct rollover provisions in this Section 9.12, an eligible
retirement plan shall also mean an annuity contract described in Section 403(b)
of the Code and an eligible plan under Section 457(b) of the Code which is
maintained by a state, political subdivision of a state, or any agency or
instrumentality of a state or political subdivision of a state and which agrees
to separately account for amounts transferred into such plan from this Plan. The
definition of eligible retirement plan shall also apply in the case of a
distribution to a surviving spouse, or to a spouse or former spouse who is the
alternate payee under a qualified domestic relation order, as defined in
Section 414(p) of the Code.

ARTICLE X – PAYMENT OF BENEFITS

10.1 Claim for Benefits. No pension or other benefit shall be payable under this
Plan to any Participant or Beneficiary except as expressly provided for in this
Article. The Plan Administrator shall authorize payments under this Plan.

 

- 32 -



--------------------------------------------------------------------------------

No pension or other benefit shall be payable until the Participant, Surviving
Spouse or Beneficiary shall have filed a claim for benefits with the Plan
Administrator or its designated representative. Such claim must be submitted in
writing on a form provided by or suitable to the Plan Administrator at least
fifteen (15) days prior to the date on which payments begin. The Plan
Administrator may require any applicant to furnish it with such information as
may be reasonably necessary, including a copy of the Participant’s death
certificate, if applicable.

10.2 Date and Duration of Retirement Income. Except as provided in Section 9.6
with respect to certain lump-sum distributions and subject to Section 10.1, the
retirement income payable under this Plan to a Participant shall commence, if he
shall then be living, as of the Participant’s Normal (or Late) Retirement Date,
unless the Participant incurred a Termination of Employment before attaining his
Normal Retirement Date and elects an earlier commencement of benefits in
accordance with Article V or Article VI, in which case the retirement income
payable under this Plan to such a Participant shall commence, if he shall then
be living, on the first day of the month so elected.

Such retirement income shall be payable to the retired Participant as of the
first day of each month thereafter during his lifetime; provided that the income
of a retired Participant who shall receive his retirement income in the form of
a joint annuity shall be payable as of the first day of each month during the
lifetime of the retired Participant or his contingent annuitant, whichever ends
later; provided further that if a Participant elects an optional form of payment
providing for a term certain, payments shall be made accordingly.

10.3 Date and Duration of a Pre-Retirement Surviving Spouse’s Annuity. The
annuity payable to the Surviving Spouse of a Participant pursuant to subsection
7.1(a) or Section 7.2 or Section 7.3 shall commence as of the first day of the
month next following the death of the Participant and shall cease with the
payment due on the first day of the month in which the death of the Surviving
Spouse occurs. The annuity payable to the Surviving Spouse of a Participant
pursuant to subsection 7.1(b) shall commence, if such Spouse shall then be
living, as of the first day of the first month after which the Participant would
have attained fifty-five (55) years of age and shall cease with the payment due
on the first day of the month in which the death of the Surviving Spouse occurs.

If the present value of such an annuity, as determined in accordance with
Section 9.6, is $5,000 or less, such amount shall be paid to the Surviving
Spouse in cash in lieu of the annuity as soon as administratively feasible after
the death of the Participant.

10.4 Latest Time of Payment. This section does not contain the general rules of
the Plan governing the time and form of distribution. In particular, this
section in and of itself does not give any right to a Participant or Beneficiary
to defer distributions beyond the time of distribution provided in the preceding
articles. The provisions of this section shall apply only to the extent they
specifically override the other provisions of this Plan governing the payment of
pensions.

 

- 33 -



--------------------------------------------------------------------------------

(a) Unless the Participant elects otherwise in writing, the latest date on which
payment of benefits must commence shall be the sixtieth (60th) day after the
close of the Plan Year in which the latest of the following events occurs:

 

  (i) The Participant attains his Normal Retirement Date;

 

  (ii) The participant incurs a Termination of Employment; and

 

  (iii) Ten (10) years have elapsed from the time the Participant commenced
participation in the Plan.

If payment in full is not feasible within the time limits prescribed by this
paragraph, the Administrator may direct interim payments. Payments shall not be
required to commence under this subsection until after the Participant files a
written claim for benefits with the Plan Administrator.

 

(b) The provisions of this section will apply for purposes of determining
required minimum distributions for calendar years beginning with the 2003
calendar year. The requirements of this section will take precedence over any
inconsistent provisions of the Plan.

All distributions required under this section will be determined and made in
accordance with the Treasury regulations under Section 401(a)(9) of the Code.

 

  (i) Required Beginning Date. The Participant’s entire interest will be
distributed, or begin to be distributed, to the Participant no later than the
Participant’s required beginning date.

Death of Participant Before Distributions Begin. If the Participant dies before
distributions begin, the Participant’s entire interest will be distributed, or
begin to be distributed, no later than as follows:

 

  (1)

If the Participant’s surviving spouse is the Participant’s sole designated
beneficiary, then distributions to the surviving spouse will begin by
December 31st of the calendar year immediately following the calendar year in
which the Participant died, or by December 31st of the calendar year in which
the Participant would have attained age seventy and a half (70 1/2), if later.

 

  (2)

If the Participant’s surviving spouse is not the Participant’s sole designated
beneficiary, then distributions to the designated beneficiary will begin by
December 31st of the calendar year immediately following the calendar year in
which the Participant died.

 

  (3)

If there is no designated beneficiary as of September 30th of the year following
the year of the Participant’s death, the Participant’s entire

 

- 34 -



--------------------------------------------------------------------------------

 

interest will be distributed by December 31st of the calendar year containing
the fifth (5th) anniversary of the Participant’s death.

 

  (4) If the Participant’s surviving spouse is the Participant’s sole designated
beneficiary and the surviving spouse dies after the Participant but before
distributions to the surviving spouse begin, this Section 10.4(b)(i), other than
Section 10.4(b)(i)(1), will apply as if the surviving spouse were the
Participant.

For purposes of Section 10.4(b)(i)(1) and Section 10.4(b)(iv), distributions are
considered to begin on the Participant’s required beginning date (or, if
Section 10.4(b)(i)(4) applies, the date distributions are required to begin to
the surviving spouse under Section 10.4(b)(i)(1)). If annuity payments
irrevocably commence to the Participant before the Participant’s required
beginning date (or to the Participant’s surviving spouse before the date
distributions are required to begin to the surviving spouse under
Section 10.4(b)(i)(1)), the date distributions are considered to begin is the
date distributions actually commence.

Unless the Participant’s interest is distributed in the form of an annuity
purchased from an insurance company or in a single sum on or before the required
beginning date, as of the first distribution calendar year distributions will be
made in accordance with Sections 10.4(b)(ii), (iii) and (iv). If the
Participant’s interest is distributed in the form of an annuity purchased from
an insurance company, distributions thereunder will be made in accordance with
the requirements of Section 401(a)(9) of the Code and the Treasury regulations.

 

  (ii) Determination of Amount to be Distributed Each Year.

General Annuity Requirements. If the Participant’s interest is paid in the form
of annuity distributions under the Plan, payments under the annuity will satisfy
the following requirements:

 

  (1) The annuity distributions will be paid in periodic payments made at
intervals not longer than one year;

 

  (2) The distribution period will be over a life (or lives) or over a period
certain not longer than the period described in Section 10.4(b)(iii) or
10.4(b)(iv);

 

  (3) Once payments have begun over a period certain, the period certain will
not be changed even if the period certain is shorter than the maximum permitted;

 

  (4) Payments will either be non-increasing or increase only as follows:

 

- 35 -



--------------------------------------------------------------------------------

  (A) By an annual percentage increase that does not exceed the annual
percentage increase in a cost-of-living index that is based on prices of all
items and issued by the Bureau of Labor Statistics;

 

  (B) To the extent of the reduction in the amount of the Participant’s payments
to provide for a survivor benefit upon death, but only if the beneficiary whose
life was being used to determine the distribution period described in
Section 10.4(b)(iii) dies or is no longer the Participant’s beneficiary pursuant
to a qualified domestic relations order within the meaning of Section 414(p) of
the Code;

 

  (C) To provide cash refunds of employee contributions upon the Participant’s
death; or

 

  (D) To pay increased benefits that result from a Plan amendment.

Amount Required to be Distributed by Required Beginning Date. The amount that
must be distributed on or before the Participant’s required beginning date (or,
if the Participant dies before distributions begin, the date distributions are
required to begin under Section 10.4(b)(i)(1) or (2)) is the payment that is
required for one payment interval. The second payment need not be made until the
end of the next payment interval even if that payment interval ends in the next
calendar year. Payment intervals are the periods for which payments are
received, e.g., bi-monthly, monthly, semi-annually, or annually. All of the
Participant’s benefit accruals as of the last day of the first distribution
calendar year will be included in the calculation of the amount of the annuity
payments for payment intervals ending on or after the Participant’s required
beginning date.

Additional Accruals After First Distribution Calendar Year. Any additional
benefits accruing to the Participant in a calendar year after the first
distribution calendar year will be distributed beginning with the first payment
interval ending in the calendar year immediately following the calendar year in
which such amount accrues.

 

  (iii) Requirements For Annuity Distributions That Commence During
Participant’s Lifetime.

Joint Life Annuities Where the Beneficiary Is Not the Participant’s Spouse. If
the Participant’s interest is being distributed in the form of a joint and
survivor annuity for the joint lives of the Participant and a nonspouse
beneficiary, annuity payments to be made on or after the Participant’s required
beginning date to the designated beneficiary after the Participant’s death must
not at any time exceed the applicable percentage of the annuity payment for such
period that would have been payable to the Participant using the table set forth
in Q&A-2 of Treas. Reg. §1.401(a)(9)-6T. If the form of distribution combines a
joint and survivor annuity

 

- 36 -



--------------------------------------------------------------------------------

for the joint lives of the Participant and a nonspouse beneficiary and a period
certain annuity, the requirement in the preceding sentence will apply to annuity
payments to be made to the designated beneficiary after the expiration of the
period certain.

Period Certain Annuities. Unless the Participant’s spouse is the sole designated
beneficiary and the form of distribution is a period certain and no life
annuity, the period certain for an annuity distribution commencing during the
Participant’s lifetime may not exceed the applicable distribution period for the
Participant under the Uniform Lifetime Table set forth in Treas. Reg.
§1.401(a)(9)-9 for the calendar year that contains the annuity starting date. If
the annuity starting date precedes the year in which the Participant reaches age
seventy (70), the applicable distribution period for the Participant is the
distribution period for age seventy (70) under the Uniform Lifetime Table set
forth in Treas. Reg. §1.401(a)(9)-9 plus the excess of seventy (70) over the age
of the Participant as of the Participant’s birthday in the year that contains
the annuity starting date. If the Participant’s spouse is the Participant’s sole
designated beneficiary and the form of distribution is a period certain and no
life annuity, the period certain may not exceed the longer of the Participant’s
applicable distribution period, as determined under this Section 10.4(b)(iii),
or the joint life and last survivor expectancy of the Participant and the
Participant’s spouse as determined under the Joint and Last Survivor Table set
forth in Treas. Reg. §1.401(a)(9)-9, using the Participant’s and spouse’s
attained ages as of the Participant’s and spouse’s birthdays in the calendar
year that contains the annuity starting date.

 

  (iv) Requirements For Minimum Distributions Where Participant Dies Before Date
Distributions Begin.

Participant Survived by Designated Beneficiary. If the Participant dies before
the date distribution of his or her interest begins and there is a designated
beneficiary, the Participant’s entire interest will be distributed, beginning no
later than the time described in Section 10.4(b)(i)(1) or (2), over the life of
the designated beneficiary or over a period certain not exceeding:

 

  (1) Unless the annuity starting date is before the first distribution calendar
year, the life expectancy of the designated beneficiary determined using the
beneficiary’s age as of the beneficiary’s birthday in the calendar year
immediately following the calendar year of the Participant’s death; or

 

  (2) If the annuity starting date is before the first distribution calendar
year, the life expectancy of the designated beneficiary determined using the
beneficiary’s age as of the beneficiary’s birthday in the calendar year that
contains the annuity starting date.

No Designated Beneficiary. If the Participant dies before the date distributions
begin and there is no designated beneficiary as of September 30th of the year

 

- 37 -



--------------------------------------------------------------------------------

following the year of the Participant’s death, distribution of the Participant’s
entire interest will be completed by December 31st of the calendar year
containing the fifth (5th) anniversary of the Participant’s death.

Death of Surviving Spouse Before Distributions to Surviving Spouse Begin. If the
Participant dies before the date distribution of his or her interest begins, the
Participant’s surviving spouse is the Participant’s sole designated beneficiary,
and the surviving spouse dies before distributions to the surviving spouse
begin, this Section 10.4(b)(iv) will apply as if the surviving spouse were the
Participant, except that the time by which distributions must begin will be
determined without regard to Section 10.4(b)(i)(1).

 

  (v) Definitions.

Designated beneficiary. The individual who is designated as the beneficiary
under the Plan and is the designated beneficiary under Section 401(a)(9) of the
Code and Treas. Reg. §1.401(a)(9)-1, Q&A-4.

Distribution calendar year. A calendar year for which a minimum distribution is
required. For distributions beginning before the Participant’s death, the first
distribution calendar year is the calendar year immediately preceding the
calendar year which contains the Participant’s required beginning date. For
distributions beginning after the Participant’s death, the first distribution
calendar year is the calendar year in which distributions are required to begin
pursuant to Section 10.4(b)(i).

Life expectancy. Life expectancy as computed by use of the Single Life Table in
Treas. Reg. §1.401(a)(9)-9.

Required beginning date. The required beginning date of a Participant is the
April 1st of the calendar year following the calendar year in which the
Participant attains seventy and a half (70 1/2) years of age.

With respect to distributions under the Plan made for calendar years beginning
on or after January 1, 2001, the Plan will apply the minimum distribution
requirements of Section 401(a)(9) of the Internal Revenue Code in accordance
with the regulations under Section 401(a)(9) that were proposed on January 17,
2001, notwithstanding any provision of the Plan to the contrary. This amendment
shall continue in effect until the end of the last calendar year beginning
before the effective date of final regulations under Section 401(a)(9) or such
other date as may be specified in guidance published by the Internal Revenue
Service.

Section 401(a)(9) of the Code is hereby incorporated by reference, and
distributions under this Plan shall be made no later than the times and no less
than in the amounts determined in accordance with such section and the
regulations issued by the Secretary of the Treasury interpreting such section.
Provisions reflecting Section 401(a)(9) of the Code shall override any other
distribution options that may be inconsistent with such section and this
subsection. Any

 

- 38 -



--------------------------------------------------------------------------------

distributions required under the incidental death benefit requirements of
Section 401(a) of the Code shall be treated as distributions required under
Section 401(a)(9) of the Code and this subsection.

10.5 Payments to Legal Incompetents. If the Plan Administrator shall receive
satisfactory evidence that a Participant or Beneficiary entitled to receive any
benefit under this Plan is, at the time when such benefit becomes payable,
physically unable or mentally incompetent to receive such benefit and to give a
valid release therefor and that another person or an institution is then
maintaining or has custody of such Participant or Beneficiary, and that no
guardian or other representative of the estate of such Participant or
Beneficiary shall have been duly appointed, then the Plan Administrator may
authorize payment of such benefit otherwise payable to such Participant or
Beneficiary to such other person or institution, and the release of such other
person or institution shall be valid and complete discharge for the payment of
such benefit.

10.6 Misstatement in Application for Annuity. If any Participant or any
Beneficiary in his application for an annuity or in response to a request of an
Employer or of the Plan Administrator for information gives any material fact
which is erroneous or omits any material fact or fails before receiving his
first payment to correct any material fact that he previously incorrectly
furnished to such Employer for its records, the amount of his annuity shall be
adjusted on the basis of the correct information and the amount of any
overpayment or underpayment theretofore made to such Participant shall be
deducted from or added to his next succeeding payments as the Plan Administrator
shall direct.

10.7 Suspension of Benefits for Continued Employment after Retirement Age. If a
Participant continues employment after attaining Normal Retirement Age, subject
to the minimum distribution rules (age 70 1/2 rule) of Section 10.4, payment of
benefits to such Participant shall not commence until the Late Retirement Date
of the Participant. Such a Participant shall continue to accrue benefits based
on Years of Benefit Service, if any, credited during such period of employment;
provided that such additional accruals shall be offset by the actuarial
equivalent, as determined in accordance with Section 9.8, of payments, if any,
made before the Late Retirement Date of the Participant on account of the
minimum distribution rules (age 70 1/2 rule) of Section 10.4 to the extent such
distributions do not exceed the amount that would have been payable to the
Participant by such time if the Participant had elected to receive his or her
benefit in the form of a Single Life Annuity beginning on his or her Normal
Retirement Date.

The Participant shall be notified within thirty (30) days following attainment
of Normal Retirement Age of such suspension of benefits.

The monthly amount of the retirement income payable upon the Late Retirement
Date of such a Participant shall not be increased actuarially to reflect the
amounts that would have been payable after the Normal Retirement Date of the
Participant with respect to a period of time with respect to which the
Participant completes at least forty (40) Actual Hours of Work per month.

 

- 39 -



--------------------------------------------------------------------------------

However, the monthly amount of the retirement income payable upon the Late
Retirement Date of such a Participant shall be increased actuarially to reflect
the amounts that would have been payable after the Normal Retirement Date of the
Participant with respect to a period of time with respect to which the
Participant does not complete at least forty (40) Actual Hours of Work per
month.

For purposes of this section and Section 10.8, “Actual Hour of Work” means each
hour for which an Employee is paid, or entitled to payment, for the performance
of duties for a member of the Controlled Group, which shall be credited to the
computation period in which the duties are performed; and each hour for which an
Employee is paid, or entitled to payment, of compensation by a member of the
Controlled Group, directly or indirectly, on account of a period of time in
which no duties are performed, which shall be credited to the computation period
that includes the time increment with respect to which such payment is made.

10.8 Benefits for Re-Hired Retirees. If a Participant is re-employed after his
or her Annuity Starting Date, pension payments shall continue to be made in the
amount and in the form determined as of such Annuity Starting Date. Such a
Participant shall continue to accrue benefits based on Years of Benefit Service,
if any, credited after such re-employment as of the close of each Plan Year,
provided that any such additional benefit accrual through the close of a Plan
Year shall be reduced (but not below zero) by the actuarial equivalent, as
determined in accordance with Section 9.8, of the total benefit distributions
made to the Participant by the close of such Plan Year to the extent such
distributions do not exceed the amount that would have been payable to the
Participant by such time if the Participant had elected to receive his or her
benefit in the form of a Single Life Annuity beginning on such prior Annuity
Starting Date.

Notwithstanding the above, such offset of continued accruals shall apply to a
Participant who is reemployed, after attaining Normal Retirement Age only with
respect to a period of time with respect to which the Participant completes at
least forty (40) Actual Hours of Work per month. The Participant shall be
notified within thirty (30) days following such re-employment of the offset of
such accruals.

10.9 Date of QDRO Payments. No benefit shall be payable to a former spouse
pursuant to a Qualified Domestic Relations Order, as described in Section 414(p)
of the Code, until the former spouse shall have filed a claim for benefits with
the Plan Administrator or its designated representative. Such a claim must be
submitted in writing on a form provided by or suitable to the Plan Administrator
at least fifteen (15) days prior to the date on which payments begin. Payments
to a former spouse in the form prescribed in Section 9.8 may be made prior to
the time payments are made to the Participant.

ARTICLE XI – FUNDING

11.1 Pension Fund. The Sponsor shall establish a Trust Fund into which the
Employers shall make contributions at such times and in such amounts as the
Sponsor (or such person or persons as the Sponsor from time to time shall

 

- 40 -



--------------------------------------------------------------------------------

designate) shall determine and as may be necessary to keep the pension fund
actuarially sound with respect to the obligation to pay the benefits under the
Plan. The assets in the Trust Fund shall be held by the Trustee for the
exclusive benefit of the Participants and Beneficiaries and at no time prior to
the satisfaction of all of the liabilities under the Plan to pay benefits to
Participants and Beneficiaries shall any part of the Trust Fund be used for or
diverted to any purpose other than for their exclusive benefit or to pay
administrative expenses of the Plan, except as specifically provided in this
Article.

11.2 Annual Actuarial Examination. At least once each year, the Sponsor shall
cause the liabilities of the Plan with respect to retirement benefits to be
evaluated by an Actuary who shall report to the Sponsor on the soundness and
solvency of the Trust Fund in relation to such liabilities and on the amount of
the contribution for the year which is necessary to meet the minimum funding
standards of ERISA.

11.3 Allocation of Contributions Among Employers. Each Employer shall pay that
portion of the annual contribution for each Plan Year that is attributable to
its Employees, as determined by the Sponsor.

11.4 Rights of Participants. No person shall have any financial interest in or
right to any assets in the Trust Fund, except as expressly provided for in this
Plan. Each Participant shall be entitled to look only to assets in the Trust
Fund for satisfaction of any benefit payable to such person under this Plan. No
liability for payment of benefits under this Plan shall be imposed upon an
Employer, the Board of Directors of an Employer, or the officers or stockholders
of an Employer.

11.5 Return of Employer Contributions. In the event an Employer contribution is
made by reason of a mistake of fact, the excess of the amount contributed over
the amount that would have been contributed had there not occurred a mistake of
fact (without earnings attributable to such excess, but after reduction of
losses attributable thereto) may be returned to the Employer within one year of
such a mistaken payment. Also, the excess of an amount contributed for a Plan
Year over the amount that would have been contributed for such year had there
not occurred a mistake in determining the amount deductible for such year under
Section 404 of the Code (without earnings attributable to such excess, but after
reduction of losses attributable thereto) may be returned to the Employer within
one year after disallowance of the deduction.

11.6 Employee Contributions. No Employee contributions are required or permitted
under this Plan.

ARTICLE XII – TRUST FUND INVESTMENTS

12.1 Trust Agreement. The funds accumulated under the Plan shall be held in
trust for the exclusive benefit of the Participants of

 

- 41 -



--------------------------------------------------------------------------------

the Plan and their Beneficiaries under a Trust Agreement between the Sponsor and
the Trustee or Trustees appointed by the Sponsor, which Trust Agreement forms a
part of the Plan.

12.2 Investment of Trust Assets. The Trustee shall have the exclusive authority
and discretion to manage and control the assets of the Plan in accordance with
the Trust Agreement, except to the extent that the authority to manage, acquire
or dispose of assets of the Plan is delegated to one or more investment
managers. The Plan Administrator may, but shall not be required to, appoint an
investment manager or managers in accordance with the Trust Agreement to manage
all or any portion of the assets of the Plan. An investment manager shall have
the exclusive authority and discretion to manage and control in accordance with
the Trust Agreement the assets of the Plan assigned to it by the Plan
Administrator. The Trustee shall not be obligated to invest or otherwise manage
any assets of the Plan so assigned to an investment manager, nor shall the
trustees be liable for the acts or omissions of such an investment manager.

12.3 Funding Policy. The Plan Administrator may establish a funding policy for
each of the respective investment Funds. The Plan Administrator shall provide
the Trustee and each investment manager, if any, with a written copy of any such
policy. The Trustee and investment manager shall exercise their authority and
discretion to manage assets of the Plan in accordance with such a policy, as
provided in the Trust Agreement.

ARTICLE XIII – ADMINISTRATION

13.1 Appointment of Plan Administrator. The Sponsor shall appoint a Plan
Administrator to serve at its pleasure. The Plan Administrator may be a
corporation (including the Sponsor) or corporations, an individual, or a
committee of individuals, or any combination of the above. The Sponsor may
change such appointments from time to time and shall publish such changes in a
manner designed to enable interested parties to ascertain the person or persons
responsible for operating the Plan. In absence of such an appointment, the
Sponsor shall serve as Plan Administrator provided that, if the Sponsor serves
as Plan Administrator, it shall designate specified individuals or other persons
to carry out specified fiduciary responsibilities under the Plan in such a
manner and to such an extent that Employees and other interested parties are
able to ascertain the person or persons responsible for operating the Plan, and
in the absence of any such designation, the person responsible for operating the
Plan on behalf of the Sponsor shall be the Vice President-Human Resources and
Administration.

13.2 Allocation of Duties. The Plan Administrator shall have the duty and power
to administer this Plan in all its details except the duty and power to invest
and reinvest Trust assets which is assigned to the Trustee; provided that, the
Plan Administrator in its discretion may appoint an investment manager and may
establish a funding policy. The duties and powers of the Plan Administrator
shall include, but not be limited to, the following:

 

- 42 -



--------------------------------------------------------------------------------

(a) To keep accurate and detailed records of the administration of the Plan,
which records shall be open to inspection by the Sponsor at all reasonable
times;

 

(b) To interpret the Plan provisions and to decide all questions concerning the
Plan and the eligibility of any Employee to participate in the Plan;

 

(c) To authorize the payment of benefits;

 

(d) To establish and enforce such rules, regulations and procedures as it shall
deem necessary or proper for the efficient administration of the Plan;

 

(e) To furnish the reports and Plan descriptions to the Secretary of Labor and
to each Participant as required by Part 1 of Title I of the Employee Retirement
Income Security Act of 1974; and

 

(f) To delegate to any agents such duties and powers, both ministerial and
discretionary, as it deems appropriate, by an instrument in writing which
specifies which such duties are so delegated and to whom each such duty is so
delegated.

13.3 Written Instructions and Information. All claims, elections, instructions
and requests by a Participant must be made in writing to the Plan Administrator.
Each Participant shall furnish the Plan Administrator any requested information
as needed to administer the Plan. Each Employer and the Trustee shall furnish
the Plan Administrator with the information needed to administer the Plan.

13.4 Compensation of Fiduciaries. Any Trustee or Plan Administrator may receive
reasonable compensation for services rendered on behalf of the Plan or Trust,
provided that no person who renders services to the Plan who already receives
full-time pay from an Employer shall receive compensation from the Trust Fund
except for reimbursement of expenses properly and actually incurred.

13.5 Expenses of Administration. An Employer at its sole discretion may assume
and pay, in addition to its contributions under this Plan, such compensation to
the Trustee as may be determined, from time to time, by agreement between the
Sponsor and Trustee and all other expenses of administration and taxes of this
Plan, including the compensation of any employee or counsel employed by the
Trustee or the Sponsor. All such compensation and expenses not voluntarily paid
by the Employer shall be paid by the Trustee out of the Trust Fund. To the
extent that the Plan Administrator determines in its discretion that any such
taxes, compensation or other expenses paid out of the Trust Fund are properly
allocable to the account or interest of a particular Participant, the Plan
Administrator shall charge the same against such Participant’s account or
interest, and in all other cases such taxes, compensation or other expenses
shall be charged against the Trust Fund as a whole.

 

- 43 -



--------------------------------------------------------------------------------

13.6 Allocation and Delegation Procedures. The committee may appoint one or more
of its members to carry out any particular duty or duties or to execute any and
all documents on its behalf. Every decision and action of the committee shall be
valid if concurred in by a majority of the members then serving which
concurrence may be had without a formal meeting. Any documents so executed shall
have the same effect as though executed by all the members. Such appointments
shall be made by an instrument in writing that specifies what duties and powers
are so allocated and to whom each such duty or power is so allocated. The
committee may delegate to any agents (including the Trustee) such duties and
powers, both ministerial and discretionary, as it deems appropriate, by an
instrument in writing which specifies which such duties are so delegated and to
whom each such duty is so delegated.

13.7 Agent for Service of Legal Process. The Plan Administrator shall appoint a
person to serve as agent for service of legal process. In absence of such
appointment the Sponsor shall serve as agent for legal process.

13.8 Standard of Review. The Plan Administrator shall perform its duties as the
Plan Administrator in its sole discretion shall determine is appropriate in
light of the reason and purpose for which the Plan is established and
maintained. In particular, the interpretation of all plan provisions, and the
determination of whether a Participant or Beneficiary is entitled to any benefit
pursuant to the terms of the Plan, shall be exercised by the Plan Administrator
in its sole discretion. Any construction of the terms of the Plan for which
there is a rational basis that is adopted by the Plan Administrator shall be
final and legally binding on all parties.

Any interpretation of the Plan or other action of the Plan Administrator made in
good faith in its sole discretion shall be subject to review only if such an
interpretation or other action is without a rational basis. Any review of a
final decision or action of the Plan Administrator shall be based only on such
evidence presented to or considered by the Plan Administrator at the time it
made the decision that is the subject of the review. Any Employer that adopts
and maintains this Plan, and any Employee who performs services for an Employer
that are or may be compensated for in part by benefits payable pursuant to this
Plan, hereby consents to actions or the Plan Administrator made in its sole
discretion and agrees to the narrow standard of review prescribed in this
section.

13.9 Indemnification of Plan Administrator. The Sponsor shall indemnify any
Employee serving as Plan Administrator against all liabilities and claims
(including reasonable attorneys’ fees and expenses in defending against such
liabilities and claims) other than liability arising out of a breach of
fiduciary responsibility caused by the action of such person,

ARTICLE XIV – CLAIMS AND REVIEW PROCEDURE

 

- 44 -



--------------------------------------------------------------------------------

14.1 Claims for Benefits. A Participant or Beneficiary who believes that he is
being denied or will be denied benefits to which he is entitled under the Plan
may file a written request for such benefits with the Plan Administrator setting
forth his claim.

14.2 Written Denials of Claims. Within ninety (90) days after receipt of the
request, the Plan Administrator shall provide to every claimant who is denied a
claim for benefits, written notice setting forth in a manner calculated to be
understood by the claimant:

 

(a) The specific reason or reasons for the denial;

 

(b) Specific reference to pertinent Plan provisions on which the denial is
based;

 

(c) A description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary; and

 

(d) An explanation of the claim review procedure and the time limits applicable
to such procedures, including a statement of the claimant’s right to bring a
civil action under Section 502(a) of ERISA following an adverse benefit
determination on review.

If special circumstances require an extension of time beyond the initial ninety
(90) day period, prior to the end of such initial ninety (90) day period the
Plan Administrator shall provide to the claimant written notice of the
extension, the special circumstances requiring the extension, and the date by
which the Plan Administrator expects to render the final decision. In no event
shall such extension exceed a period of ninety (90) days from the end of the
initial ninety (90) day period. If the Plan Administrator does not furnish a
response within the initial ninety (90) day period or extended period, the
claimant shall be deemed to have exhausted the claims and review procedures set
forth in this Article XIV and shall be entitled to file suit in state or federal
court.

14.3 Appeal of Denial. Within sixty (60) days after a claim is denied, the
claimant or his duly authorized representative may appeal such denial to the
Plan Administrator by filing a written notice of appeal of the claim denial with
the Plan Administrator, provided that if the claimant or his duly authorized
representative fails to file such appeal within sixty (60) days after the claim
is denied, the claimant shall be deemed to have waived any right to appeal the
denial of the claim. The notice of appeal shall reasonably apprise the Plan
Administrator of the reasons and grounds for such appeal and shall specify the
scope of review desired by requesting any or all of the procedures as follows:

 

(a) Review, upon request and free of charge, all documents, records and other
information in the possession of the Plan Administrator that are relevant to the
claim; and

 

(b) Submit written comments, documents, records and other information relating
to the claim.

 

- 45 -



--------------------------------------------------------------------------------

If review of a decision is requested, such review shall include a review of all
comments, documents, records and other information submitted by the claimant
relating to the claim without regard to whether such information was submitted
or considered in the initial determination. The Plan Administrator shall furnish
a written decision on review not later than sixty (60) days after the notice of
appeal is filed. If the decision on review is not furnished within such time,
the appeal shall be deemed denied on review. However, if special circumstances
require an extension of time beyond the initial sixty (60) day period, prior to
the end of such initial sixty (60) day period the Plan Administrator shall
provide to the claimant, written notice of the extension, the special
circumstances requiring the extension, and the date by which the Plan
Administrator expects to render the final decision. In no event shall such
extension exceed a period of sixty (60) days from the end of the initial sixty
(60) day period. Any denial shall inform the claimant of the specific reason or
reasons for the denial, refer to the specific Plan provisions on which the
denial is based, state that the claimant is entitled to receive, upon request
and free of charge, reasonable access to, and copies of all documents, records
and other information relevant to the claim, and state that the claimant has a
right to bring a civil action under Section 502(a) of ERISA.

ARTICLE XV – AMENDMENT AND TERMINATION

15.1 Amendment. The Sponsor reserves the right at any time and from time to time
to modify or amend the Plan in whole or in part by duly adopting an instrument
in writing setting forth such amendments; provided that no such modification or
amendment shall decrease the Accrued Benefit of any Participants accrued to the
date of such an amendment, reduce an early retirement benefit or subsidy accrued
to the date of such an amendment or eliminate an optional form of benefit to the
extent the benefit is accrued to the date of such an amendment, except to the
extent necessary to maintain the qualified status of the Plan; and provided
further that the duties or liabilities of a Trustee shall not be increased
without its written consent.

15.2 Termination. The Sponsor reserves the right at any time to terminate the
Plan in its entirety or only with respect to a portion of the Trust Fund by duly
adopting an instrument in writing.

All Accrued Benefits to the extent then funded shall vest as of the effective
date of the termination of the Plan, and there shall be no forfeitures
thereafter. In the event of a partial termination, all rights to benefits with
respect to which the Plan terminated to the extent then funded shall be fully
vested and nonforfeitable as of the date of such partial termination.

In the event of complete termination of this Plan, the Plan Administrator shall
cause an actuarial valuation to be made. The funds in the Trust Fund shall be
allocated on an actuarial basis to pay the benefits in the order and in the
manner provided by Section 4044 of ERISA with no subclasses and categories
within the classes described therein. All assets in the Trust Fund

 

- 46 -



--------------------------------------------------------------------------------

that are not needed to satisfy in full the accrued retirement benefit of each
Participant at the time of such a termination shall revert to the Employer.

15.3 Limitations on Benefits upon Termination. Notwithstanding any provisions in
this Plan to the contrary, the payment of benefits to or on behalf of a
“Restricted Employee” in any year shall not exceed an amount equal to the
payments that would be made to or on behalf of the Restricted Employee in that
year under a Single Life Annuity that is the Actuarial Equivalent of the accrued
benefit, as defined in Treas. Reg. §1.401(a)(4)-5(b), and other benefits to
which the Restricted Employee is entitled under the Plan (other than a Social
Security Supplement), and a Social Security Supplement, if any, that the
Restricted Employee is entitled to receive.

Non-applicability in certain cases: the restrictions in the immediately
preceding paragraph do not apply if any one of the following requirements is
satisfied:

 

(a) After taking into account payment to or on behalf of the Restricted Employee
of all benefits payable to or on behalf of that Restricted Employee under the
Plan, the value of Plan assets is at least one hundred ten percent (110%) of the
value of current liabilities, as defined in Section 412(1)(7) of the Code;

 

(b) The value of the benefits payable to or on behalf of the Restricted Employee
are less than one percent (1%) of the value of such current liabilities before
distribution; and

 

(c) The value of the benefits payable to or on behalf of the Restricted Employee
do not exceed the amount described in Section 411(a)(11)(A) (restrictions on
certain mandatory distributions).

Notwithstanding the preceding, a Restricted Employee’s otherwise restricted
benefit may be distributed in full to the affected Employee if, prior to receipt
of the restricted amount, the Employee enters into a written agreement with the
Plan Administrator to secure repayment to the Plan of the restricted amount. The
restricted amount is the excess of the amounts distributed to the Employee
(accumulated with reasonable interest); over the amounts that could have been
distributed to the employee under the Single Life Annuity described in
Section 9.4 of the Plan (accumulated with reasonable interest). The employee may
secure repayment of the restricted amount upon distribution by: (1) entering
into an agreement for promptly depositing in escrow with an acceptable
depository property having a fair market value equal to at least one hundred
twenty-five percent (125%) of the restricted amount, (2) providing a bank letter
of credit in an amount equal to at least one hundred percent (100%) of the
restricted amount, or (3) posting a bond equal to at least one hundred percent
(100%) of the restricted amount. If the Employee elects to post bond, the bond
will be furnished by an insurance company, bonding company or other surety for
federal bonds.

The escrow arrangement may provide that an employee may withdraw amounts in
excess of one hundred twenty-five percent (125%) of the restricted amount. If
the market value of the property in an escrow account falls below one hundred
ten percent (110%) of the remaining restricted amount, the Employee must deposit
additional property to bring the value of the

 

- 47 -



--------------------------------------------------------------------------------

property held by the depository up to one hundred twenty-five percent (125%) of
the restricted amount. The escrow arrangement may provide that Employee may have
the right to receive any income from the property placed in escrow, subject to
the Employee’s obligation to deposit additional property, as set forth in the
preceding sentence.

A surety or bank may release any liability on a bond or letter of credit in
excess of one hundred percent (100%) of the restricted amount.

If the Plan Administrator certifies to the depository, surety or bank that the
Employee (or the Employee’s estate) is no longer obligated to repay any
restricted amount, a depository may redeliver to the Employee any property held
under an escrow agreement, and a surety or bank may release any liability on an
Employee’s bond or letter of credit.

Restricted Employee, for purposes of this Section, means any HCE who is one of
the twenty-five nonexcludable (for purposes of Sections 410(b) and 401(a)(4) of
the Code) Employees or former Employees of the Controlled Group with the largest
amount of compensation in the current or any prior year.

HCE means Highly Compensated active Employees and Highly Compensated former
Employees.

A Highly Compensated active Employee includes any Employee who performs services
for the Controlled Group during the determination year and who, during the
look-back year, received compensation from the Controlled Group in excess of
$80,000, as adjusted by the Secretary for increases in the cost of living in
accordance with Section 414(q)(1) of the Code, and any Employee who is a five
percent (5%) owner (as defined in Section 416(i) of the Code) at any time during
the look-back year or determination year. For this purpose the determination
year shall be the Plan Year and the look-back year shall be the immediately
preceding year.

A Highly Compensated former Employee includes any Employee who separated from
service (or was deemed to have separated) prior to the determination year,
performs no service for the Controlled Group during the determination year, and
was a Highly Compensated active Employee for either the separation year or any
determination year ending on or after the Employee’s fifty-fifth
(55th) birthday.

The determination of who is a Highly Compensated Employee will be made in
accordance with Section 414(q) of the Code and the regulations thereunder.

ARTICLE XVI – MISCELLANEOUS

16.1 Anti-Assignation. None of the payments, benefits, rights or interest
provided for under this Plan shall be subject to any claim of any creditor of
any Participant in law or in equity and shall not be subject to attachment,
garnishment, execution or other legal process by any such creditor; nor shall
the Participant have

 

- 48 -



--------------------------------------------------------------------------------

any right to assign, transfer, encumber, anticipate or otherwise dispose of any
such payments, benefits, rights or interest or their proceeds or avails.

Notwithstanding anything in this section to the contrary, the Plan Administrator
may:

 

(a) Comply with a “qualified domestic relations order” as defined in
Section 414(p) of the Code, to the extent that it does not alter the amount or
form of benefit specified under the Plan, except as required by law; and

 

(b) Surrender to the government of the United States of America any portion of a
Participant’s Accrued Benefit which is subject to a federal tax levy made
pursuant to Section 6331 of the Code.

If any portion of the Trust Fund which is attributable to benefits, rights or
interests of any Participant is transferred to any other entity pursuant to
subsection (a) or (b) to satisfy a debt or other obligation of such Participant,
the Participant’s Accrued Benefit shall be reduced by an equivalent amount.

16.2 Rights of Employee. Neither the action of the Sponsor in establishing this
Plan, nor any action taken by an Employer or the Trustee, nor any provision of
the Plan shall be construed as giving to any Employee the right to be retained
in the employ of an Employer or the right to any payments other than those
expressly in the Plan to be paid from the Trust Fund. Each Employer expressly
reserves the right at any time to dismiss any Employee without any liability for
any claim against such Employer or against the Trust Fund other than with
respect to the benefits provided for by the Plan.

16.3 Source of Benefits. All benefits to be paid to a Participant or his
Beneficiary under this Plan shall be paid solely out of the Trust Fund, and an
Employer assumes no liability or responsibility therefor.

16.4 Notice of Address. Each person entitled to benefits under this Plan must
file with the Plan Administrator, in writing, his Social Security number, his
post office address and each change of post office address. Any communication,
statement, or notice addressed to such person at his latest post office address
as filed with the Plan Administrator will be binding upon such person for all
purposes of the Plan, and neither the Trustee nor the Plan Administrator shall
be obliged to search for or to ascertain the whereabouts of any such person. If
the Plan Administrator notifies any such person that he is entitled to benefits
under the Plan and also notifies him of the provisions of this section, and if
such person fails to collect his benefits or make his whereabouts known to the
Plan Administrator within two (2) years after any benefits hereunder shall
become payable, the Plan Administrator will notify the Social Security
Administration of such circumstances, and the Plan Administrator shall be
justified in postponing any further action in such case pending directions from
the Social Security Administration.

16.5 Actions by a Corporation. Whenever under the terms of this Plan a
corporation is permitted or required to take some action,

 

- 49 -



--------------------------------------------------------------------------------

such action may be taken by the Vice-President of Finance of the Sponsor, or by
any other officer of the corporation who has been duly authorized by the Board
of Directors of such corporation.

16.6 Rules of Construction. The terms and provisions of this Plan shall be
construed according to the principles and in the priority as follows: first, in
accordance with the meaning under, and which will bring the Plan into conformity
with the Code and with ERISA; and, secondly, in accordance with the laws of the
State of Missouri. The Plan shall be deemed to contain the provisions necessary
to comply with such laws. If any provision of this Plan shall be held illegal or
invalid, the remaining provisions of this Plan shall be construed as if such
provision had never been included. Wherever applicable, the masculine pronoun as
used herein shall include the feminine, and the singular shall be the plural.

16.7 Plan Mergers. In the event of any merger or consolidation with, or transfer
of assets or liabilities to any other plan, each Participant in the Plan shall
be entitled to a benefit immediately after the merger, consolidation or transfer
if the other plan then terminated which is equal to or greater than the benefit
he would have been entitled to receive immediately before the merger,
consolidation or transfer if this Plan had then been terminated.

16.8 Forfeitures. No forfeitures under the Plan shall be applied to increase the
benefits of any person under the Plan prior to the termination of the Plan or
permanent discontinuance of Employer contributions to the Plan, and all
forfeitures shall be used to reduce the Employer’s contributions.

16.9 Acceptance of Transfers from Other Qualified Plans. The Plan Administrator
may direct the Trustee to accept a transfer of assets and liabilities on behalf
of a Participant from the trustee of the Silgan Plastics Pension Plan for
Hourly-Paid Employees (the “Hourly Plan”) on behalf of a Participant who
transferred from employment covered by the Hourly Plan to Covered Employment
under this Plan. Such a transfer shall be considered a plan amendment with the
accrued benefit of such Participant under the Hourly Plan, determined at the
time of such transfer, protected by Section 5.6; as well as a merger subject to
Section 16.7. The Plan Administrator may establish such procedures as it deems
appropriate to determine that the acceptance of such transfer will not adversely
affect the qualified status of the Plan. For purposes of this section a rollover
contribution is not considered a transfer.

ARTICLE XVII – TOP-HEAVY

17.1 Top-Heavy Determination. For purposes of this Article, the Plan will be
determined to be Top-Heavy for a Plan Year if, as of the Determination Date for
that Plan Year, the present value of the cumulative Accrued Benefits of Key
Employees under this Plan exceeds sixty percent (60%) of the present value of

 

- 50 -



--------------------------------------------------------------------------------

the cumulative Accrued Benefits of all Participants under the Plan, as
determined pursuant to Section 416(g) of the Code.

All Plans qualified under Section 401(a) of the Code and adopted by a member of
the Controlled Group shall be aggregated and treated as one plan (the “Plan”)
for purposes of this Article; except that any plan not required to be in an
aggregation group under Section 416(g)(1)(A)(i) of the Code may be aggregated
and treated as part of the Plan only if such aggregation group would continue to
meet the requirements of Section 401(a)(4) and Section 410 of the Code with such
plan being taken into account. The present value of the cumulative Accrued
Benefit of a Participant in a defined contribution plan shall be the balance
credited to the account of the Participant.

The Determination Date, with respect to any Plan Year, shall be the last day of
the immediately preceding Plan Year.

17.2 Valuation as of Determination Date. The present value of the Accrued
Benefit of the respective Participants as of a Determination Date shall be
determined as if the Participant terminated employment on the Valuation Date
used for computing plan costs for minimum funding purposes for the Plan Year
ending on such Determination Date, using the actuarial assumptions set forth in
Section 9.8. If the Controlled Group maintains more than one defined benefit
plan and there is no single accrual rate used by all of such plans, the present
value of the Accrued Benefit of each Participant shall be determined by treating
the benefits of the non-Key Employees as accruing no more rapidly than the
slowest rate permitted by Section 411(b)-(1)(C) of the Code (the fractional
rule). Distributions made within the Plan Year that include such Determination
Date and within the four (4) Plan Years immediately preceding such Plan Year
shall be added to the present value of Accrued Benefits. The Accrued Benefit of
a Participant who is not a Key Employee but who was a Key Employee in a prior
year shall be disregarded. The Accrued Benefit of a Participant who has not
performed services for a member of the Controlled Group during the five (5) Plan
Years immediately preceding such Plan Year shall be disregarded. The Accrued
Benefit derived from an unrelated rollover received by the Plan shall also be
disregarded.

17.3 Key Employee. “Key Employee” means an Employee, former Employee or
Employee’s Beneficiary who at any time during the Plan Year or any of the four
(4) preceding Plan Years is:

 

(a) An officer of an Employer having an annual compensation greater than fifty
percent (50%) of the amount in effect under Section 415(b)(l)(A) of the Code for
any such Plan Year;

 

(b) One of the ten (10) Employees having annual compensation from an Employer of
more than the limitation in effect under Section 415(c)(l)(A) of the Code and
owning (or considered as owning within the meaning of Section 318 of the Code)
the largest interests in an Employer;

 

- 51 -



--------------------------------------------------------------------------------

(c) A five percent (5%) owner of an Employer; or

 

(d) A one percent (l%) owner of an Employer having an annual compensation from
the Employer of more than $150,000,

as defined in accordance with Section 416(i)(l) of the Code.

17.4 Vesting Requirements. If the Plan is determined to be Top-Heavy for a Plan
Year, the vested percentage of the Accrued Benefit of a Participant as of such
Plan Year shall be redetermined in accordance with the following schedule:

 

After Two Years of Service

     20 % 

After Three Years of Service

     40 % 

After Four Years of Service

     60 % 

After Five Years of Service

     100 % 

If the Plan is determined to be Top-Heavy for a Plan Year and subsequently
ceases to be Top-Heavy, the vesting provision in Article VI shall be applicable
in such subsequent year; provided that any portion of the Accrued Benefit that
was nonforfeitable before the Plan ceased to be Top-Heavy must remain so vested,
and that any Participant with three (3) or more Years of Service may elect, with
a reasonable time after receipt of notice by the Plan Administrator that the
Plan is no longer Top-Heavy, to have his nonforfeitable percentage computed
under the Plan as though the Plan continued to be Top-Heavy.

17.5 Minimum Benefits. If the Plan is determined to be Top-Heavy for a Plan
Year, the Accrued Benefit derived from Employer contributions of each
Participant, calculated as of any date from time to time, shall never be less
than a monthly retirement income in the form of a Single Life Annuity, or a
benefit in another form as permitted in Article IX that has an Actuarial
Equivalent value to a Single Life Annuity, commencing at the Normal Retirement
Age of the Participant, the monthly amount of which is equal to the Five-Year
Average Compensation of the Participant multiplied by the lesser of:

 

(a) Twenty percent (20%); and

 

(b) Two percent (2%) for each Includable Year of Participation, where:

 

  (i) Five-Year Average Compensation means the Participant’s average monthly
compensation for the five (5) consecutive Plan Years when the Participant had
the highest aggregate compensation (as defined in Section 8.1) from an Employer;
and

 

  (ii) Includable Year of Participation means each year of Benefit Service,
excluding years of Benefit Service completed in a Plan Year beginning before
January l, l984, and excluding Years of Benefit Service completed during a Plan
Year when the Plan was not Top-Heavy.

 

- 52 -



--------------------------------------------------------------------------------

17.6 Adjustment to Combination Defined Benefit Plan and Defined Contribution
Plan Limitations. If the Plan is determined to be Top-Heavy for a Plan Year
ending on or before January 1, 2000 in accordance with Section 17.1, paragraphs
2(B) and 3(B) of Section 415(e) of the Code shall be applied by substituting
“1.0” for “1.25” unless:

 

(a) Section 17.5 shall be applied by substituting “thirty percent (30%)” for
“twenty percent (20%)” and by substituting “three percent (3%)” for “two percent
(2%)”; and

 

(b) The present value of the Accrued Benefits of Key Employees does not exceed
ninety percent (90%) of the aggregate present value of the Accrued Benefits of
all Participants under the Plan.

17.7 Subsequent Amendment of Provisions. In the event that it should be
determined by statute or ruling by the Internal Revenue Service that the
provisions of this Article are no longer necessary to qualify the Plan under the
Internal Revenue Code, this Article shall be ineffective without amendment to
the Plan.

17.8 EGTRRA Addendum.

 

(a) Effective date. This section shall apply for purposes of determining whether
the Plan is a top-heavy plan under Section 416(g) of the Code for Plan Years
beginning after December 31, 2001, and whether the Plan satisfies the minimum
benefits requirements of Section 416(c) of the Code for such years. This section
amends Article XVII of the Plan.

 

(b) Determination of top-heavy status.

 

  (i) Key Employee. Key Employee means any Employee or former Employee
(including any deceased Employee) who at any time during the Plan Year that
includes the determination date was an officer of the Employer having annual
compensation greater than $130,000 (as adjusted under Section 416(i)(1) of the
Code for Plan Years beginning after December 31, 2002), a five percent
(5%) owner of the Employer, or a one percent (1%) owner of the Employer having
annual compensation of more than $150,000. For this purpose, annual compensation
means compensation within the meaning of Section 415(c)(3) of the Code. The
determination of who is a Key Employee will be made in accordance with
Section 416(i)(1) of the Code and the applicable regulations and other guidance
of general applicability issued thereunder.

 

  (ii) Determination of present values and amounts. This Section 17.8(b)(ii)
shall apply for purposes of determining the present values of accrued benefits
and the amounts of account balances of Employees as of the determination date.

 

- 53 -



--------------------------------------------------------------------------------

  (1) Distributions during year ending on the determination date. The present
values of accrued benefits and the amounts of account balances of an Employee as
of the determination date shall be increased by the distributions made with
respect to the Employee under the Plan and any plan aggregated with the Plan
under Section 416(g)(2) of the Code during the 1-year period ending on the
determination date. The preceding sentence shall also apply to distributions
under a terminated plan which, had it not been terminated, would have been
aggregated with the Plan under Section 416(g)(2)(A)(i) of the Code. In the case
of a distribution made for a reason other than separation from service, death,
or disability, this provision shall be applied by substituting “5-year period”
for “1-year period.”

 

  (2) Employees not performing services during year ending on the determination
date. The accrued benefits and accounts of any individual who has not performed
services for the Employer during the 1-year period ending on the determination
date shall not be taken into account.

 

(c) Minimum benefits. For purposes of satisfying the minimum benefit
requirements of Section 416(c)(1) of the Code and the Plan, in determining years
of service with the Employer, any service with the Employer shall be disregarded
to the extent that such service occurs during a Plan Year when the Plan benefits
(within the meaning of Section 410(b) of the Code) no Key Employees or former
Key Employees.

 

- 54 -



--------------------------------------------------------------------------------

Silgan Plastics Corporation hereby adopts this 2009 Restatement this 31st day of
December, 2008.

 

SILGAN PLASTICS CORPORATION

By:  

/s/ Sherri L. Fransen

Title:  

VP Finance

 

ATTEST:

/s/ Susan L. Sturm

 

- 55 -